Exhibit 10.23

7/04            

STANDARD FORM OF OFFICE LEASE

The Real Estate Board of New York, Inc.

Agreement of Lease, made as of this 14th day of DECEMBER in the year 2009,
between

400 MADISON AVENUE OWNER LLC, a Delaware limited liability company

c/o Macklowe Properties, 767 Fifth Avenue, New York, New York 10153

party of the first part, hereinafter referred to as OWNER, and

TRADESTATION SECURITIES, INC., a [A] Florida corporation

400 Madison Avenue, New York, New York 10017 party of the second part,
hereinafter referred to as

TENANT,

WITNESSETH: Owner hereby leases to Tenant and Tenant hereby hires from Owner a
portion of the twelfth (12th) floor, designated by Owner as Suite 12A,
substantially as shown on Exhibit A attached hereto (but excluding elements of
the building which penetrate through the floor and janitor and electrical
closets) (alternatively, the “demised premises” or the “Demised Premises”) in
the building known as 400 Madison Avenue (alternatively, the “building” or the
“Building”) in the Borough of Manhattan, City of New York, for the term of five
(5) years

(or until such term shall sooner cease and expire as hereinafter provided) to
commence on the

DAY SET FORTH IN SECTION 37(a)   

, and to end on the

DAY SET FORTH IN SECTION 37(a)   

both dates inclusive, at the annual rental rate SET FORTH IN SECTION 37(b)

which Tenant agrees to pay in lawful money of the United States, which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance on the first day of each
month during said term, at the office of Owner or such other place as Owner may
designate, without any setoff or deduction whatsoever, except that Tenant shall
pay the first                      monthly installment(s) on the execution
hereof [B] (unless this lease be a renewal).

In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installment of rent payable hereunder and the same shall be payable
to Owner as additional rent.

The parties hereto, for themselves, their heirs, distributes, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

Rent:

1. Tenant shall pay the rent as above and as hereinafter provided.

Occupancy:

2. Tenant shall use and occupy the demised premises for.

GENERAL AND EXECUTIVE OFFICES ONLY,      and for no other purpose.

 

Tenant Alterations:

3. Tenant shall make no changes in or to the demised premises of any nature
without Owner’s prior written consent. Subject to the prior written consent of
Owner, and to the provisions of this article, Tenant, at Tenant’s expense, may
make alterations, installations, additions or improvements which are
non-structural and which do not affect utility services or plumbing and
electrical lines, in or to the interior of the demised premises, by using
contractors or mechanics first approved in each instance by Owner. [3A] Tenant
shall, before making any alterations, additions, installations or improvements,
at its expense, obtain all permits, approvals and certificates required by any
governmental or quasi-governmental bodies and (upon completion) certificates of
final approval thereof, and shall deliver promptly duplicates of all such
permits, approvals and certificates to Owner, and Tenant agrees to carry, and
will cause Tenant’s contractors and sub-contractors to carry, such worker’s
compensation, commercial general liability, personal and property damage
insurance as Owner may require. If any mechanic’s lien is filed against the
demised premises, or the building of which the same forms a part, for work
claimed to have been done for, or materials furnished to, Tenant whether or not
done pursuant to this article, the same shall be discharged by Tenant within
thirty days [3B] thereafter, at Tenant’s expense, by payment or filing a bond as
permitted by law. All fixtures and all paneling, partitions, railings and like
installations, installed in the demised premises at any time, either by Tenant
or by Owner on Tenant’s behalf, shall, upon installation, become the property of
Owner and shall remain upon and be surrendered with the demised premises unless
Owner, by notice to Tenant no later than twenty days prior to the date fixed as
the termination of this lease, elects to relinquish Owner’s right thereto and to
have them removed by Tenant, in which event the same shall be removed from the
demised premises by Tenant prior to the expiration of the lease, at Tenant’s
expense. Nothing in this article shall be construed to give Owner title to, or
to prevent Tenant’s removal of, trade fixtures, moveable office furniture and
equipment, but upon removal of same from the demised premises or upon removal,
of other installations as may be required by Owner, Tenant shall immediately,
and at its expense, repair and restore the demised premises to the condition
existing prior to any such installations, and repair any damage to the demised
premises or the building due to such removal. All property permitted or required
to be removed by Tenant at the end of the term remaining in the demised premises
after Tenant’s removal shall be deemed abandoned and may, at the election of
Owner, either be retained as Owner’s property or may be removed from the demised
premises by Owner, at Tenant’s expense.[3C]

Maintenance and Repairs:

4. Tenant shall, throughout the term of this lease, take good care of the
demised premises and the fixtures and appurtenances therein. Tenant shall be
responsible for all damage or injury to the demised premises or any other part
of the building and the systems and equipment thereof, whether requiring
structural or nonstructural repairs caused by, or resulting from, carelessness,
omission, neglect or improper conduct of Tenant, Tenant’s subtenants, agents,
employees, invitees or licensees, or which arise out of any work, labor, service
or equipment done for, or supplied to, Tenant or any subtenant, or arising out
of the installation, use or operation of the property or equipment of Tenant or
any subtenant. Tenant shall also repair all damage to the building and the
demised premises caused by the moving of Tenant’s fixtures, furniture and
equipment. Tenant

 

shall promptly make, at Tenant’s expense, all repairs in and to the demised
premises for which Tenant is responsible, using only [4A] the contractor for the
trade or trades in question, selected from a list of at least two contractor per
trade submitted by Owner. Any other repairs in or to the building or the
facilities and systems thereof, for which Tenant is responsible, shall be
performed by Owner at the Tenant’s expense. Owner shall maintain in good working
order and repair the exterior and the structural portions of the building,
including the structural portions of the demised premises, and the public
portions of the building interior and the building plumbing, electrical, heating
and ventilating systems (to the extent such systems presently exist) serving the
demised premises. Tenant agrees to give prompt notice of any defective condition
in the demised premises for which Owner may be responsible hereunder. There
shall be no allowance to Tenant for diminution of rental value [4B] and no
liability on the part of Owner by reason of inconvenience, annoyance or injury
to business arising from Owner or others making repairs, alterations, additions
or improvements in or to any portion of the building or the demised premises, or
in and to the fixtures, appurtenances or equipment thereof. It is specifically
agreed that Tenant shall not be entitled to any setoff or reduction of rent by
reason of any failure of Owner to comply with the covenants of this or any other
article of this lease. Tenant agrees that Tenant’s sole remedy at law in such
instance will be by way of an action for damages for breach of contract. The
provisions of this Article 4 shall not apply in the case of fire or other
casualty, which are dealt with in Article 9 hereof.

Window Cleaning:

5. Tenant will not clean nor require, permit, suffer or allow any window in the
demised premises to be cleaned from the outside in violation of Section 202 of
the Labor Law or any other applicable law, or of the Rules of the Board of
Standards and Appeals, or of any other Board or body having or asserting
jurisdiction.

Requirements of Law, Fire Insurance, Floor Loads:

6. Prior to the commencement of the lease term, if Tenant is then in possession,
and at all times thereafter, Tenant, at Tenant’s sole cost and expense, shall
[6A] promptly comply with all present and future laws, orders and regulations of
all state, federal, municipal and local governments, departments, commissions
and boards and any direction of any public officer pursuant to law, and all
orders, rules and regulations of the New York Board of Fire Underwriters,
Insurance Services Office, or any similar body which shall impose any violation,
order or duty upon Owner or Tenant with respect to the demised premises, [6B]
whether or not arising out of Tenant’s use or manner of use thereof, (including
Tenant’s permitted use) or, with respect to the building if arising out of
Tenant’s use or manner of use of the demised premises or the building (including
the use permitted under the lease). [6C] Nothing herein shall require Tenant to
make structural repairs or alterations unless Tenant has, by its manner of use
of the demised premises or method of operation therein, violated any such laws,
ordinances, orders, rules, regulations or requirements with respect thereto.
Tenant may, after securing Owner to Owner’s satisfaction against all damages,
interest, penalties and expenses, including, but not limited to, reasonable
attorney’s fees, by cash deposit or by surety bond in an amount and in a company
satisfactory to Owner, contest and appeal any such laws, ordinances, orders,
rules, regulations or requirements provided same is done with all reasonable
promptness and




--------------------------------------------------------------------------------

provided such appeal shall not subject Owner to prosecution for a criminal
offense, or constitute a default under any lease or mortgage under which Owner
may be obligated, or cause the demised premises or any part thereof to be
condemned or vacated. Tenant shall not do or permit any act or thing to be done
in or to the demised premises which is contrary to law, or which will invalidate
or be in conflict with public liability, fire or other policies of insurance at
any time carried by or for the benefit of Owner with respect to the demised
premises or the building of which the demised premises form a part, or which
shall or might subject Owner to any liability or responsibility to any person,
or for property damage. Tenant shall not keep anything in the demised premises,
except as now or hereafter permitted by the Fire Department, Board of Fire
Underwriters, Fire Insurance Rating Organization or other authority having
jurisdiction, and then only in such manner and such quantity so as not to
increase the rate for fire insurance applicable to the building, nor use the
demised premises in a manner which will increase the insurance rate for the
building or any property located therein over that in effect prior to the
commencement of Tenant’s occupancy. Tenant shall pay all costs, expenses, fines,
penalties, or damages, which may be imposed upon Owner by reason of Tenant’s
failure to comply with the provisions of this article, and if by reason of such
failure the fire insurance rate shall, at the beginning of this lease, or at any
time thereafter, be higher than it otherwise would be, then, Tenant shall
reimburse Owner, as additional rent hereunder, for that portion of all fire
insurance premiums thereafter paid by Owner which shall have been charged
because of such failure by Tenant. In any action or proceeding wherein Owner and
Tenant are parties, a schedule or “make-up” of rate for the building or the
demised premises issued by the New York Fire Insurance Exchange, or other body
making fire insurance rates applicable to said premises shall be conclusive
evidence of the facts therein stated and of the several items and charges in the
fire insurance rates then applicable to said premises. Tenant shall not place a
load upon any floor of the demised premises exceeding the floor load per square
foot area which it was designed to carry and which is allowed by law. Owner
reserves the right to prescribe the weight and position of all safes, business
machines and mechanical equipment. Such installations shall be placed and
maintained by Tenant, at Tenant’s expense, in settings sufficient, in Owner’s
judgment, to absorb and prevent vibration, noise and annoyance.

Subordination:

7. This lease is subject and subordinate to all ground or underlying leases and
to all mortgages which may now or hereafter affect such leases or the real
property of which the demised premises are a part, and to all renewals,
modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages. This clause shall be self-operative and no
further instrument of subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part. In confirmation of such subordination,
Tenant shall from time to time execute promptly any certificate that Owner may
request.

Property Loss, Damage Reimbursement Indemnity:

8. Owner or its agents shall not be liable for any damage to property of Tenant
or of others entrusted to employees of the building, nor for loss of or damage
to any property of Tenant by theft or otherwise, nor for any injury or damage to
persons or property resulting from any cause of whatsoever nature, unless caused
by, or due to, the negligence of Owner, its agents, servants or employees. Owner
or its agents will not be liable for any such damage caused by other tenants or
persons in, upon or about said building, or caused by operations in construction
of any private, public or quasi public work. If at any time any windows of the
demised premises are temporarily closed, darkened or bricked up [8A] (or
permanently closed, darkened or bricked up, if required by law) for any reason
whatsoever including, but not limited to, Owner’s own acts, Owner shall not be
liable for any damage Tenant may sustain thereby, and Tenant shall not be
entitled to any compensation therefore, nor abatement or dimination of reat, nor
shall the same release Tenant from its obligations hereunder, nor constitute an
eviction. Tenant shall indemnify and save harmless Owner against and from all
liabilities, obligations, damages, penalties, claims, costs and expenses for
which Owner shall not be reimbursed by insurance, including reasonable
attorneys’ fees, paid, suffered or incurred as a result of any breach by Tenant,
Tenant’s agents, contractors, employees, invitees, or licensees, of any covenant
or condition of this lease, or the carelessness, negligence or improper conduct
of the Tenant, Tenant’s agents, contractors, employees, invitees or licensees.
Tenant’s liability under this lease extends to the acts and omissions of any
subtenant, and any agent, contractor, employee, invitee or licensee of any
subtenant. In case any action or proceeding is brought against Owner by reason
of any such claim, Tenant, upon written notice front Owner, will, at Tenant’s
expense, resist or defend such action or proceeding by counsel approved by Owner
in writing, such approval not to be unreasonably withheld.

Destruction, Fire and Other Casualty:

9. (a) If the demised premises or any part thereof shall be damaged by fire or
other casualty, [9A] Tenant shall give immediate notice thereof to Owner, and
this lease shall continue in full force and effect except as hereinafter set
forth. (b) If the demised premises are partially damaged or rendered partially
unusable by fire or other casualty, the damages thereto shall be repaired by,
and at the expense of, Owner, and the rent and other items of additional rent,
until such repair shall be substantially completed, shall be apportioned from
the day following the casualty, according to the part of the demised premises
which is usable. (c) If the demised premises are totally damaged or rendered
wholly unusable by fire or other casualty, then the rent and other items of
additional rent, as hereinafter expressly provided, shall be proportionately
paid up to the time of the casualty, and thenceforth shall cease until the date
when the demised premises shall have been repaired and restored by Owner (or if
sooner reoccupied in part by the Tenant then rent shall be apportioned as
provided in subsection (b) above), subject to Owner’s right to elect not to
restore the same as hereinafter provided. (d) If the demised premises are
rendered wholly unusable or (whether or not the demised premises are damaged in
whole or in part) if the building shall be so damaged that Owner shall decide to
demolish it or to rebuild it, then, in any of such events, Owner may elect to
terminate this lease by written notice to Tenant, given within ninety (90) days
after such fire or casualty, or thirty (30) days after adjustment of the
insurance claim for such fire or casualty, whichever is sooner, specifying a
date for the expiration of the lease, which date shall not be more than sixty
(60) days after the giving of such notice, and upon the date specified in such

notice the term of this lease shall expire as fully and completely as if such
date were the date set forth above for the termination of this lease, and Tenant
shall forthwith quit, surrender and vacate the demised prentices without
prejudice however, to Landlord’s rights and remedies against Tenant under the
lease provisions in effect prior to such termination, and any rent owing shall
be paid up to such date, and any payments of rent made by Tenant which were on
account of any period subsequent to such date shall be returned to Tenant.
Unless Owner shall serve a termination notice as provided for herein, Owner
shall make the repairs and restorations under the conditions of (b) and
(c) hereof, with all reasonable expedition, subject to delays due to adjustment
of insurance claims, labor troubles and causes beyond Owner’s control. After any
such casualty, Tenant shall cooperate with Owner’s restoration by removing from
the demised premises as promptly as reasonably possible, all of Tenant’s
salvageable inventory and movable equipment, furniture, and other property.
Tenant’s liability for rent shall resume five (5) days after written notice from
Owner that demised premises are substantially ready for Tenant’s occupancy.
(e) Nothing contained hereinabove shall relieve Tenant from liability that may
exist as a result of damage from fire or other casualty. Notwithstanding
anything contained to the contrary in subdivisions (a) through (e) hereof,
including Owner’s obligation to restore under subparagraph (b) above, each party
shall look first to any insurance in its favor before making any claim against
the other party for recovery for loss or damage resulting from fire or other
casualty, and to the extent that such insurance is in force and collectible, and
to the extent permitted by law, Owner and Tenant each hereby releases and waives
all right of recovery with respect to subparagraphs (b), (d), and (e) above,
against the other, or any one claiming through or under each of them by way of
subrogation or otherwise. The release and waiver herein referred to shall be
deemed to include any loss or damage to the demised premises and/or to any
personal property, equipment, trade fixtures, goods and merchandise located
therein. The foregoing release and waiver shall be in force only if both
releasors’ insurance policies contain a clause providing that such a release or
waiver shall not invalidate the insurance. [9B] If, and to the extent, that such
waiver can be obtained only by the payment of additional premiums, then the
party benefiting from the waiver shall pay such premium within ten days after
written demand or shall be deemed to have agreed that the party obtaining
insurance coverage shall be free of any further obligation under the provisions
hereof with respect to waiver of subrogation. Tenant acknowledges that Owner
will not carry insurance on Tenant’s furniture and/or furnishings or any
fixtures or equipment, improvements, or appurtenances removable by Tenant, and
agrees that Owner will not be obligated to repair any damage thereto or replace
the same: [9C] (f) Tenant hereby waives the provisions of section 227 of the
Real Property Law and agrees that the provisions of this article shall govern
and control in lieu thereof. [9D]

Eminent Domain:

10. If the whole or any part of the demised premises shall be acquired or
condemned by Eminent Domain for any public or quasi public use or purpose, then,
and in that event, the term of this lease shall cease and terminate from the
date of title vesting in such proceeding, and Tenant shall have no claim for the
value of any unexpired term of said lease, and assigns to Owner, Tenant’s entire
interest in any such award. Tenant shall have the right to make an independent
claim to the condemning authority for the value of Tenant’s moving expenses and
personal property, trade fixtures and equipment, provided Tenant is entitled
pursuant to the terms of the lease to remove such property, trade fixtures and
equipment at the end of the term, and provided further such claim does not
reduce Owner’s award.

Assignment, Mortgage, Etc.:

11. Tenant, for itself, its heirs, distributes, executors, administrators, legal
representatives, successors and assigns, expressly covenants that it shall not
assign, mortgage or encumber this agreement, nor underlet, or suffer or permit
the demised premises or any part thereof to be used by others, without the prior
written consent of Owner in each instance [11A]. Transfer of the majority of the
stock of a corporate Tenant or the majority interest in any partnership or other
legal entity which is Tenant shall be deemed an assignment. If this lease be
assigned, or if the demised premises or any part thereof be underlet or occupied
by anybody other than Tenant, Owner may, after default by Tenant, collect rent
from the assignee, under-tenant or occupant, and apply the net amount collected
to the rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, undertenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained. The consent by Owner to an assignment or underletting shall not in
any way be construed to relieve Tenant from obtaining the express consent in
writing of Owner to any further assignment or underletting.

Electric Current: LOGO [g46879ex10_23ap002a.jpg]

12. Rates and conditions in respect to submetering or rent inclusion, as the
case may be, to be added in RIDER attached hereto, Tenant covenants and agrees
that at all times its use of electric current shall not exceed the capacity of
existing feeders to the building or the risers or wiring installation, and
Tenant may not use any electrical equipment which, in Owner’s opinion,
reasonably exercised, will overload such installations or interfere with the use
thereof by other tenants of the building. The change at any time of the
character of electric service shall in no way make Owner liable or responsible
to Tenant, for any loss, damages or expenses which Tenant may sustain.

Access to Premises:

13. Owner or Owner’s agents shall have the right (but shall not be obligated) to
enter the demised premises in any emergency at any time, and, at other
reasonable times [13A], to examine the same and to make such repairs,
replacements and improvements as Owner may deem necessary and reasonably
desirable to the demised premises or to any other portion of the building or
which Owner may elect to perform. [13B] Tenant shall permit Owner to use and
maintain and replace pipes, ducts, and conduits in and through the demised
premises and to erect new pipes, ducts, and conduits therein, provided they are
concealed within the walls, floor, or ceiling. Owner may, during the progress of
any work in the demised premises, take all necessary materials and equipment
into said premises without the same constituting an eviction, nor shall the
Tenant be entitled to any abatement of rent while such work is in progress, nor
to any damages by reason of loss or interruption of business or otherwise.
Throughout the term hereof, Owner shall have the right to enter the demised
premises at reasonable hours for


 

LOGO [g46879ex10_23ap002b.jpg] Rider to be added if necessary  



--------------------------------------------------------------------------------

the purpose of showing the same to prospective purchasers or mortgagees of the
building, and during the last six months of the term, for the purpose of showing
the same to prospective tenants. If Tenant is not present to open and permit an
entry into the demised premises, Owner or Owner’s agents may enter the same
whenever such entry may be necessary or permissible by master key or forcibly,
and provided reasonable care is exercised to safeguard Tenant’s property, such
entry shall not render Owner or its agents liable therefore, nor in any event
shall the obligations of Tenant hereunder be affected. If during the last month
of the term Tenant shall have removed all or substantially all of Tenant’s
property therefrom, Owner may immediately enter, alter, renovate or redecorate
the demised premises without limitation or abatement of rent, or incurring
liability to Tenant for any compensation, and such act shall have no effect on
this lease or Tenant’s obligations hereunder.

Vault, Vault Space, Area:

14. No vaults, vault space or area, whether or not enclosed or covered, not
within the property line of the building, is leased hereunder, anything
contained in or indicated on any sketch, blue print or plan, or anything
contained elsewhere in this lease to the contrary notwithstanding. Owner makes
no representation as to the location of the property line of the building. All
vaults and vault space and all such areas not within the property line of the
building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or if the amount of such space or area be diminished or required by any federal,
state or municipal authority or public utility. Owner shall not be subject to
any liability, nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant.

Occupancy:

15. [15A] Tenant will not at any time use or occupy the demised premises in
violation of the certificate of occupancy issued for the building of which the
demised premises are a part. Tenant has inspected the demised premises and
accepts them as is, subject to the riders annexed hereto with respect to Owner’s
work, if any. In any event, Owner makes no representation as to the condition of
the demised premises, [15B] and Tenant agrees accept the same subject to
violations, whether or not of record. [15C]

Bankruptcy:

16. (a) Anything elsewhere in this lease to the contrary notwithstanding, this
lease may be cancelled by Owner by the sending of a written notice to Tenant
within a reasonable time after the happening of any one or more of the following
events; (1) the commencement of a case in bankruptcy or under the laws of any
state naming Tenant (or a guarantor of any Tenant’s obligations under this
lease) as the debtor; or (2) the making by Tenant (or a guarantor of any of
Tenant’s obligations under this lease) of an assignment or any other arrangement
for the benefit of creditors under any state statute. Neither Tenant nor any
person claiming through or under Tenant, or by reason of any statute or order of
court, shall thereafter be entitled to possession of the premises demised but
shall forthwith quit and surrender the demised premises. If this lease shall be
assigned in accordance with its terms, the provisions of this Article 16 shall
be applicable only to the party then owning Tenant’s interest in this lease.

(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages, an amount equal to the difference between the rent
reserved hereunder for the unexpired portion of the term demised and the fair
and reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination, and the fair and
reasonable rental value of the demised premises for the period for which such
installment was payable, shall be discounted to the date of termination at the
rate of four percent (4%) per annum. If such demised premises or any part
thereof be re-let by the Owner for the unexpired term of said lease, or any part
thereof, before presentation of proof of such liquidated damages to any court,
commission or tribunal, the amount of rent reserved upon such re-letting shall
be deemed to be the fair and reasonable rental value for the part or the whole
of the demised premises so re-let during the term of the re-letting. Nothing
herein contained shall limit or prejudice the right of the Owner to prove for
and obtain as liquidated damages, by reason of such termination, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater, equal to, or less than, the amount of the
difference referred to above.

Default:

17. If Tenant defaults in fulfilling any of the covenants of this lease other
than the covenants for the payment of rent or additional rent; or if the demised
premises become vacant or deserted; or if any execution or attachment shall be
issued against Tenant or any of Tenant’s property, whereupon the demised
premises shall be taken or occupied by someone other than Tenant; or if this
lease be rejected under §365 of Title II of the U.S. Code (Bankruptcy Code); or
if Tenant shall have failed, after five (5) days written notice, to redeposit
with Owner any portion of the security deposit hereunder which Owner has applied
to the payment of any rent and additional rent due and payable hereunder; or if
Tenant shall be in default with respect to any other lease between Owner and
Tenant; or if Tenant shall fail to move into or take possession of the demised
premises within thirty (30) days after the commencement of the term of this
lease, then, in any one or more of such events, upon Owner serving a written
[17A] fifteen (15) days notice upon Tenant specifying the nature of said
default, and upon the expiration of said [17B] fifteen (15) days, if Tenant
shall have failed to comply with or remedy such default, or if the said default
or omission complained of shall be of a nature that the same cannot be
completely cured or remedied within said [17C] fifteen (15) day period, and if
Tenant shall not have diligently commenced curing such default within such [17D]
fifteen (15) day period, and shall not thereafter with reasonable diligence and
in good faith, proceed to remedy or cure such default, then Owner may serve a
written five (5) days notice of cancellation of this lease upon Tenant, and upon
the expiration of said five (5) days this lease and the term thereunder shall
end and expire as fully and completely as if the expiration of such five (5) day
period were the day herein definitely fixed for the end and expiration of this
lease and the term thereof, and Tenant shall then quit and surrender the demised
premises to Owner, but Tenant shall remain liable as hereinafter provided.

(2) If the notice provided for in (1) hereof shall have been given, and the term
shall expire as aforesaid; or if Tenant shall make default in the payment of the
rent reserved herein, or any item of additional rent herein mentioned, or any
part of either, or in making any other payment herein required; then, and in any
of such events. Owner may without notice, re-enter the demised premises either
by force or otherwise, and dispossess Tenant by summary proceedings or
otherwise, and the legal representative of Tenant or other occupant of the
demised premises, and remove their effects and hold the demised premises as if
this lease had not been made, and Tenant hereby waives the service of notice of
intention to re-enter or to institute legal proceedings to that end. If Tenant
shall make default hereunder prior to the date fixed as the commencement of any
renewal or extension of this lease, Owner may cancel and terminate such renewal
or extension agreement by written notice.

Remedies of Owner and Waiver of Redemption:

18. In case of any such default, re-entry, expiration and/or dispossess by
summary proceedings or otherwise, (a) the rent shall become due thereupon and be
paid up to the time of such re-entry, dispossess and/or expiration, (b) Owner
may re-let the demised premises or any part or parts thereof, either in the name
of Owner or otherwise, for a term or terms, which may at Owner’s option be less
than or exceed the period which would otherwise have constituted the balance of
the term of this lease, and may grant concessions or free rent or charge a
higher rental than that in this lease, and/or (c) Tenant or the legal
representatives of Tenant shall also pay to Owner as liquidated damages for the
failure of Tenant to observe and perform said Tenant’s covenants herein
contained, any deficiency between the rent hereby reserved and/or covenamed to
be paid and the net amount if any, of the rents collected on account of the
lease or leases of the demised premises for each month of the period which would
otherwise have constituted the balance of the term of this lease. The failure of
Owner to re-let the demised premises, or any part or parts thereof, shall not
release or affect Tenant’s liability for damages. In computing such liquidated
damages there shall be added to the said deficiency such expenses as Owner may
incur in connection with re-letting, such as legal expenses, reasonable
attorney’s fees, brokerage, advertising and for keeping the demised premises in
good order or for preparing the same for re-letting. Any such liquidated damages
shall be paid in monthly installments by Tenant on the rent day specified in
this lease, and any suit brought to collect the amount of the deficiency for any
month shall not prejudice in any way the rights of Owner to collect the
deficiency for any subsequent month by a similar proceeding. Owner, in putting
the demised premises in good order or preparing the same for re-rental may, at
Owner’s option, make such alterations, repairs, replacements, and/or decorations
in the demised premises as Owner, in Owner’s sole judgment, considers advisable
and necessary for the purpose of re-letting the demised premises, and the making
of such alterations, repairs, replacements, and/or decorations shall not operate
or be construed to release Tenant from liability hereunder as aforesaid. Owner
shall in no event be liable in any way whatsoever for failure to re-let the
demised premises, or in the event that the demised premises are re-let, for
failure to collect the rent thereof under such re-letting, and in no event shall
Tenant be entitled to receive any excess, if any, of such net rents collected
over the sums payable by Tenant to Owner hereunder. In the event of a breach or
threatened breach by Tenant of any of the covenants or provisions hereof, Owner
shall have the right of injunction and the right to invoke any remedy allowed at
law or in equity as if re-entry, summary proceedings and other remedies were not
herein provided for. Mention in this lease of any particular remedy, shall not
preclude Owner from any other remedy, in law or in equity. Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed for
any cause, or in the event of Owner obtaining possession of the demised
premises, by reason of the violation by Tenant of any of the covenants and
conditions of this lease, or otherwise.

Fees and Expenses:

19. If Tenant shall default in the observance or performance of any term or
covenant on Tenant’s part to be observed or performed under, [19A] or by virtue
of, any of the terms or provisions in any article of this lease; after notice,
if required, and upon expiration of any applicable grace period, if any (except
in an emergency), then, unless otherwise provided elsewhere in this lease. Owner
may immediately, or at any time thereafter and without notice, perform the
obligation of Tenant thereunder. If Owner, in connection with the foregoing, or
in connection with any default by Tenant in the covenant to pay rent hereunder,
makes any expenditures or incurs any obligations for the payment of money,
including but not limited to reasonable attorneys’ fees, in instituting,
prosecuting or defending any action or proceeding, and prevails in any such
action or proceeding, then Tenant will reimburse Owner for such sums so paid, or
obligations incurred, with interest and costs. The foregoing expenses incurred
by reason of Tenant’s default shall be deemed to be additional rent hereunder,
and shall be paid by Tenant to Owner within ten (10) days of rendition of any
bill or statement to Tenant therefore. If Tenant’s lease term shall have expired
at the time of making of such expenditures or incurring of such obligations,
such sums shall be recoverable by Owner, as damages. [19B]

Building Alterations and Management:

20. Owner shall have the right at any time without the same constituting an
eviction and without incurring liability to Tenant therefore, to change the
arrangement and/or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets or other public parts of the building and
to change the name, number or designation by which the building may be known.
There shall be no allowance to Tenant for diminution of rental value and no
liability on the part of Owner by reason of inconvenience, annoyance or injury
to business arising from Owner or other Tenants making any repairs in the
building or any such alterations, additions and improvements. [20A] Furthermore,
Tenant shall not have any claim against Owner by reason of Owner’s imposition of
such controls of the manner of access to the building by Tenant’s social or
business visitors as the Owner may deem necessary for the security of the
building and its occupants.

No Representations Owner:

21. Neither Owner nor Owner’s agents have made any representations or promises
with respect to the physical condition of the building, the land upon which it
is erected or the demised premises, the rents, leases, expenses of operation or
any other matter or thing affecting or related to the demised premises, except
as herein




--------------------------------------------------------------------------------

expressly set forth, and no rights, easements or licenses are acquired by Tenant
by implication or otherwise, except as expressly set forth in the provisions of
this lease. Tenant has inspected the building and the demised premises and is
thoroughly acquainted with their condition and agrees to take the same “as-is”,
and acknowledges that the taking of possession of the demised premises by Tenant
shall be conclusive evidence that the said premises and the building of which
the same form a part were in good and satisfactory condition at the time such
possession was so taken, except as to latent defects. All understandings and
agreements heretofore made between the parties hereto are merged in this
contract, which alone fully and completely expresses the agreement between Owner
and Tenant, and any executory agreement hereafter made shall be ineffective to
change, modify, discharge or effect an abandonment of it in whole or in part,
unless such executory agreement is in writing and signed by the party against
whom enforcement of the change, modification, discharge or abandonment is
sought.

End of Term:

22. Upon the expiration or other termination of the term of this lease, Tenant
shall quit and surrender to Owner the demised premises, “broom-clean”, in good
order and condition, ordinary wear and damages which Tenant is not required to
repair as provided elsewhere in this lease excepted, and Tenant shall remove all
its property. Tenant’s obligation to observe or perform this covenant shall
survive the expiration or other termination of this lease. If the last day of
the term of this lease or any renewal thereof, falls on Sunday, this lease shall
expire at noon on the preceding Saturday, unless it be a legal holiday, in which
case it shall expire at noon on the preceding business day.

Quiet Enjoyment:

23. Owner covenants and agrees with Tenant that upon Tenant paying the rent and
additional rent and observing and performing all the terms, covenants and
conditions, on Tenant’s part to be observed and performed. Tenant may peaceably
and quietly enjoy the premises hereby demised, subject, nevertheless, to the
terms and conditions of this lease including, but not limited to, Article 31
hereof, and to the ground leases, underlying leases and mortgages hereinbefore
mentioned.

Failure to Give Possession:

24. If Owner is unable to give possession of the demised premises on the date of
the commencement of the term hereof because of the holding-over or retention of
possession of any tenant, undertenant or occupants, or if the demised premises
are located in a building being constructed, because such building has not been
sufficiently completed to make the demised premises ready for occupancy, or
because of the fact that a certificate of occupancy has not been procured, or
for any other reason, Owner shall not be subject to any liability for failure to
give possession on said date and the validity of the lease shall not be impaired
under such circumstances, nor shall the same be construed in any way to extend
the term of this lease, but the rent payable hereunder shall be abated (provided
Tenant is not responsible for Owner’s inability to obtain possession or complete
construction) until after Owner shall have given Tenant written notice that the
Owner is able to deliver possession in condition required by this lease. If
permission is given to Tenant to enter into possession of the demises premises,
or to occupy premises other than the demised premises, prior to the date
specified as the commencement of the term of this lease. Tenant covenants and
agrees that such possession and/or occupancy shall be deemed to be under all the
terms, covenants, conditions and provisions of this lease, except the obligation
to pay the fixed annual rent set forth in the preamble to this lease. The
provisions of this article are intended to constitute “an express provision to
the contrary” within the meaning of Section 223-a of the New York Real Property
Law.

No Waiver:

25. The failure of Owner to seek redress for violation of, or to insist upon the
strict performance of, any covenant or condition of this lease or of any of the
Rules or Regulations, set forth or hereafter adopted by Owner, shall not prevent
a subsequent act which would have originally constituted a violation from having
all the force and effect of an original violation. The receipt by Owner of rent
and/or additional rent with knowledge of the breach of any covenant of this
lease shall not be deemed a waiver of such breach, and no provision of this
lease shall be deemed to have been waived by Owner unless such waiver be in
writing signed by Owner. No payment by Tenant or receipt by Owner of a lesser
amount that the monthly rent herein stipulated shall be deemed to be other than
on account of the earliest stipulated rent, nor shall any endorsement or
statement of any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Owner may accept such check or payment
without prejudice to Owner’s right to recover the balance of such rent or pursue
any other remedy in this lease provided. No act or thing done by Owner or
Owner’s agents during the term hereby demised shall be deemed an acceptance of a
surrender of the demised premises, and no agreement to accept such surrender
shall be valid unless in writing signed by Owner. No employee of Owner or
Owner’s agent shall have any power to accept the keys of said premises prior to
the termination of the lease, and the delivery of keys to any such agent or
employee shall not operate as a termination of the lease or a surrender of the
demised premises.

Waiver of Trial by Jury:

26. It is mutually agreed by and between Owner and Tenant that the respective
parties hereto shall, and they hereby do, waive trial by jury in any action
proceeding or counterclaim brought by either of the parties hereto against the
other (except for personal injury or property damage) on any matters whatsoever
arising out of, or in any way connected with, this lease, the relationship of
Owner and Tenant, Tenant’s use of, or occupancy of, the demised premises, and
any emergency statutory or any other statutory remedy. It is further mutually
agreed that in the event Owner commences any proceeding or action for
possession, including a summary proceeding for possession of the demised
premises, Tenant will not interpose any counterclaim of whatever nature or
description in any such proceeding, including a counterclaim under Article 4,
except for statutory mandatory counterclaims. [26A]

Inability to Perform:

27. This lease and the obligation of Tenant to pay rent hereunder and perform
all of the other covenants and agreements hereunder on part of Tenant to be
performed shall in no way be affected, impaired or excused because Owner is
unable to fulfill any of its obligations under this lease, or to supply, or is
delayed in supplying, any service expressly or impliedly to

be supplied, or is unable to make, or is delayed in making, any repair,
additions, alterations, or decorations, or is unable to supply, or is delayed in
supplying, any equipment, fixtures, or other materials, if Owner is prevented or
delayed from so doing by reason of strike or labor troubles or any cause
whatsoever including, but not limited to, government preemption or restrictions,
or by reason of any rule, order or regulation of any department or subdivision
thereof of any government agency, or by reason of the conditions which have been
or are affected, either directly or indirectly, by war or other emergency.

Bills and Notices:

28. Except as otherwise in this lease provided, any notice, statement, demand or
other communication required or permitted to be given, rendered or made by
either party to the other, pursuant to this lease or pursuant to any applicable
law or requirement of public authority, shall be in writing (whether or not so
stated elsewhere in this lease) and shall be deemed to have been properly given,
rendered or made, if sent by registered or certified mail (express mail, if
available), return receipt requested, or by courier guaranteeing overnight
delivery and furnishing a receipt in evidence thereof, addressed to the other
party at the address hereinabove set forth (except that after the date specified
as the commencement of the term of this lease, Tenant’s address, unless Tenant
shall give notice to the contrary, shall be the building), and shall be deemed
to have been given, rendered or made (a) on the date delivered, if delivered to
Tenant personally, (b) on the date delivered, if delivered by overnight courier
or (c) on the date which is two (2) days after being mailed. Either party may,
by notice as aforesaid, designate a different address or addresses for notices,
statements, demand or other communications intended for it. Notices given by
Owner’s managing agent shall be deemed a valid notice if addressed and set in
accordance with the provisions of this Article. At Owner’s option, notices and
bills to Tenant may be sent by hand delivery.

Services Provided by Owner:

29. As long as Tenant is not in default under any of the covenants of this lease
beyond the applicable grace period provided in this lease for the curing of such
defaults, Owner shall provide: (a) necessary elevator facilities on business
days from 8 a.m. to 6 p.m. and have one elevator subject to call at all other
times; (b) heat to the demised premises when and as required by law, on business
days from 8 a.m. to 6 p.m.; (c) water for ordinary lavatory purposes, but if
Tenant uses or consumes water for any other purposes or in unusual quantities
(of which fact Owner shall be the sole judge), Owner may install a water meter
at Tenant’s expense, which Tenant shall thereafter maintain at Tenant’s expense
in good working order and repair, to register such water consumption, and Tenant
shall pay for water consumed as shown on said meter as additional rent as and
when bills are rendered; (d) cleaning service for the demised premises on
business days at Owner’s expense provided that the same are kept in order by
Tenant. If, however, said premises are to be kept clean by Tenant, it shall be
done at Tenant’s sole expense, in a manner reasonably satisfactory to Owner, and
no one other than persons approved by Owner shall be permitted to enter said
premises or the building of which they are a part for such purpose. Tenant shall
pay Owner the cost of removal of any of Tenant’s refuse and rubbish from the
building; (e) if the demised premises are serviced by Owner’s air
conditioning/cooling and ventilating system, air conditioning/cooling will be
furnished to Tenant from May 15th through September 30th * on business days
(Mondays through Fridays, holidays excepted) from 8:00 a.m. to 6:00 p.m., and
ventilation will be furnished on business days during the aforesaid hours except
when air conditioning/cooling is being furnished as aforesaid. If Tenant
requires air conditioning/cooling or ventilation for more extended hours on
Saturdays, Sundays or on holidays, as defined under Owner’s contract with the
applicable Operating Engineers contract, Owner will LOGO
[g46879ex10_23ap004a.jpg] furnish the same at Tenant’s expense. RIDER to be
added in respect to rates and conditions for such additional service; (f) Owner
reserves the right to stop services of the heating, elevators, plumbing,
air-conditioning, electric, power systems or cleaning or other services, if any,
when necessary by reason of accident, or for repairs, alterations, replacements
or improvements necessary or desirable in the judgment of Owner, for as long as
may be reasonably required by reason thereof. If the building of which the
demised premises are a part supplies manually operated elevator service. Owner
at any time may substitute automatic control elevator service and proceed
diligently with alterations necessary therefor without in any way affecting this
lease or the obligations of Tenant hereunder.

Captions:

30. The Captions are inserted only as a matter of convenience and for reference,
and in no way define, limit or describe the scope of this lease nor the intent
of any provisions thereof.

Definitions:

31. The term “office”, or “offices”, wherever used in this lease, shall not be
construed to mean premises used as a store or stores, for the sale or display,
at any time, of goods, wares or merchandise, of any kind, or as a restaurant,
shop, booth, bootblack or other stand, barber shop, or for other similar
purposes, or for manufacturing. The term “Owner” means a landlord or lessor, and
as used in this lease means only the owner, or the mortgagee in possession for
the time being, of the land and building (or the owner of a lease of the
building or of the land and building) of which the demised premises form a part,
so that in the event of any sale or sales or conveyance, assignment or transfer
of said land and building, or of said lease, or in the event of a lease of said
building, or of the land and building, the said Owner shall be, and hereby is,
entirely freed and relieved of all covenants and obligations of Owner,
hereunder, and it shall be deemed and construed without further agreement
between the parties or their successors in interest, or between the parties and
the purchaser, at any such sale, or the said lessee of the building, or of the
land and building, that the purchaser, grantee, assignee or transferee or the
lessee of the building has assumed and agreed to carry out any and all covenants
and obligations of Owner hereunder. The words “re-enter” and “re-entry” as used
in this lease are not restricted to their technical legal meaning. The term
“business days” as used in this lease shall exclude Saturdays, Sundays and all
days as observed by the State or Federal Government as legal holidays and those
designated as holidays by the applicable building service union employees
service contract, or by the applicable Operating Engineers contract with respect
to HVAC service. Wherever it is expressly provided in this lease that consent
shall not be unreasonably withheld, such consent shall not be unreasonably
delayed.


 

     LOGO [g46879ex10_23ap004b.jpg] Rider to be added if necessary.     

*  APRIL 1ST THROUGH OCTOBER 31ST



--------------------------------------------------------------------------------

Adjacent Excavation-Shoring:

32. If an excavation shall be made upon land adjacent to the demised premises,
or shall be authorized to be made, Tenant shall afford to the person causing or
authorized to cause such excavation, a license to enter upon the demised
premises for the purpose of doing such work as said person shall deem necessary
to preserve the wall or the building, of which demised premises form a part,
from injury or damage, and to support the same by proper foundations, without
any claim for damages or indemnity against Owner, or diminution or abatement of
rent.

Rules and Regulations:

33. Tenant and Tenant’s servants, employees, agents, visitors, and licensees
shall observe faithfully, and comply strictly with, the Rules and Regulations
and such other and further reasonable Rules and Regulations as Owner and Owner’s
agents may from time to time adopt. Notice of any additional Rules or
Regulations shall be given in such manner as Owner may elect. In case Tenant
disputes the reasonableness of any additional Rules or Regulations hereafter
made or adopted by Owner or Owner’s agents, the parties hereto agree to submit
the question of the reasonableness of such Rules and Regulations for decision to
the New York office of the American Arbitration Association, whose determination
shall be final and conclusive upon the parties hereto. The right to dispute the
reasonableness of any additional Rules or Regulations upon Tenant’s part shall
be deemed waived unless the same shall be asserted by service of a notice, in
writing, upon Owner, within fifteen (15) days after the giving of notice
thereof. Nothing in this lease contained shall be construed to impose upon Owner
any duly or obligation to enforce the Rules and Regulations or terms, covenants
or conditions in any other lease, as against any other tenant, and Owner shall
not be liable to Tenant for violation of the same by any other tenant, its
servants, employees, agents, visitors or licensees.

Security:

LOGO [g46879ex10_23ap005a.jpg]

34. Tenant has deposited with Owner the sum of $ [TBD] [34A] as security for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of this lease; it is agreed that in the event Tenant defaults in
respect of any of the terms, provisions and conditions of this lease, including,
but not limited to, the payment of rent and additional rent, Owner may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any rent and additional rent, or any other sum as to
which Tenant is in default, or for any sum which Owner may expend or may be
required to expend by reason of Tenant’s default in respect of any of the terms,
covenants and conditions of

 

LOGO [g46879ex10_23ap005b.jpg] Rider to be added if necessary.

this lease, including but not limited to, any damages or deficiency in the
re-letting of the demised premises, whether such damages or deficiency accrued
before or after summary proceedings or other re-entry by Owner. In the case of
every such use, application or retention, Tenant shall, within five (5) days
after demand, pay to Owner the sum so used, applied or retained which shall be
added to the security deposit so that the same shall be replenished to its
former amount. In the event that Tenant shall fully and faithfully comply with
all of the terms, provisions, covenants and conditions of this lease, the
security shall be returned to Tenant after the date fixed as the end of the
lease and after delivery of entire possession of the demised premises to Owner.
In the event of a sale of the land and building, or leasing of the building, of
which the demised premises form a part, Owner shall have the right to transfer
the security to the vendee or lessee, and Owner shall thereupon be released by
Tenant from all liability for the return of such security; and Tenant agrees to
look to the new Owner solely for the return of said security, and it is agreed
that the provisions hereof shall apply to every transfer or assignment made of
the security to a new Owner. Tenant further covenants that it will not assign or
encumber, or attempt to assign or encumber, the monies deposited herein as
security, and that neither Owner nor its successors or assigns shall be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.

Estoppel Certificate:

35. Tenant, at any time, and from time to time, upon at least ten (10) days
prior notice by Owner, shall execute, acknowledge and deliver to Owner, and/or
to any other person, firm or corporation specified by Owner, a statement
certifying that this lease is unmodified and in full force and effect (or, if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications), stating the dates to which the rent and
additional rent have been paid, and stating whether or not there exists any
default by Owner under this lease, and, if so, specifying each such default and
such other information as shall be required of Tenant.

Successors and Assigns:

36. The covenants, conditions and agreements contained in this lease shall bind
and inure to the benefit of Owner and Tenant and their respective heirs,
distributes, executors, administrators, successors, and except as otherwise
provided in this lease, their assigns. Tenant shall look only to Owner’s estate
and interest in the land and building, for the satisfaction of Tenant’s remedies
for the collection of a judgment (or other judicial process) against Owner in
the event of any default by Owner hereunder, and no other property or assets of
such Owner (or any partner, member, officer or director thereof, disclosed or
undisclosed), shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under, or with respect to, this lease,
the relationship of Owner and Tenant hereunder, or Tenant’s use and occupancy of
the demised premises.

SEE RIDER ATTACHED HERETO AND MADE A PART HEREOF CONTAINING ARTICLES 37 THROUGH
50.


 

In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.

 

   OWNER:   

400 MADISON AVENUE OWNER LLC

By: 400 Madison Avenue New Entity, LLC

Witness for Owner:             By:   

LOGO [g46879ex10_23apg5a.jpg]

         Name: William S. Macklowe

 

         Title: Vice President

 

   TENANT:    TRADESTATION SECURITIES, INC Witness for Tenant:             By:
  

LOGO [g46879ex10_23apg5b.jpg]

         Name: President & COO

 

         Title: William P Cahill

ACKNOWLEDGEMENT

STATE OF Florida

SS:

COUNTY OF Broward

On the 10th day of December in the year 2009, before me, the undersigned, a
Notary Public in and for said State, personally appeared William P. Cahill,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

LOGO [g46879ex10_23apg5c.jpg]

  NOTARY PUBLIC

LOGO [g46879ex10_23apg5d.jpg]



--------------------------------------------------------------------------------

GUARANTY

 

FOR VALUE RECEIVED, and in consideration for, and as an inducement to Owner
making the within lease with Tenant, the undersigned guarantees to Owner,
Owner’s successors and assigns, the full performance and observance of all the
covenants, conditions and agreements, therein provided to be performed and
observed by Tenant, including the “Rules and Regulations” as therein provided,
without requiring any notice of non-payment, non-performance, or non-observance,
or proof, or notice, or demand, whereby to charge the undersigned therefore, all
of which the undersigned hereby expressly waives and expressly agrees that the
validity of this agreement and the obligations of the guarantor hereunder shall
in no way be terminated, affected or impaired by reason of the assertion by
Owner against Tenant of any of the rights or remedies reserved to Owner pursuant
to the provisions of the within lease. The undersigned further covenants and
agrees that this guaranty shall remain and continue in full force and effect us
to any renewal, modification or extension of this lease and during any period
when Tenant is occupying the demised premises as a “statutory tenant.” As a
further inducement to Owner to make this lease, and in consideration thereof,
Owner and the undersigned covenant and agree that in any action or proceeding
brought by either Owner or the undersigned against the other on any matters
whatsoever arising out of, under, or by virtue of, the terms of this lease or of
this guarantee, that Owner and the undersigned shall and do hereby waive trial
by jury.

 

Dated:  

 

   in the year  

 

 

Guarantor

 

Witness

 

Guarantor’s Residence

 

 

Business Address

 

Firm Name

 

STATE OF NEW YORK    )    ss.: COUNTY OF    )   

On the              day of              in the year              before me, the
undersigned, a Notary Public in and for said State, personally appeared
                                         
                                       , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument

 

 

Notary Public


 

LOGO [g46879ex10_23ap006a.jpg]         IMPORTANT – PLEASE READ         LOGO
[g46879ex10_23ap006b.jpg]

 

RULES AND REGULATIONS ATTACHED TO AND

MADE A PART OF THIS LEASE

IN ACCORDANCE WITH ARTICLE 33.

1. The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant or
used for any purpose other than for ingress or egress from the demised premises,
and for delivery of merchandise and equipment in a prompt and efficient manner
using elevators and passageways designated for such delivery by Owner. There
shall not be used in any space, or in the public hall of the building, either by
any tenant or by jobbers or others in the delivery or receipt of merchandise,
any hand trucks, except those equipped with rubber tires and safeguards. If said
premises are situated on the ground floor of the building, Tenant thereof shall
further, at Tenant’s expense, keep the sidewalk and curb in front of said
premises clean and free from ice, snow, dirt and rubbish.

2. The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they designed or constructed, and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the Tenant, whether or not caused by
the Tenant, or its clerks, agents, employees or visitors.

3. No carpet, rug or other article shall be hang or shaken out of any window of
the building and Tenant shall not sweep or throw, or permit to be swept or
thrown, from the demised premises any dirt or other substances into any of the
corridors or halls, elevators, or out of the doors or windows or stairways of
the building, and Tenant shall not use, keep or permit to be used or kept, any
foul or noxious gas or substance in the demised premises, or permit or suffer
the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the building by reason of noise,
odors, and/or vibrations, or interfere in any way with other tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish, or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.

4. No ownings or other projections shall be attached to the outside walls of the
building without the prior written consent of Owner.

5. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, printed or affixed by Tenant on any part of the outside of the
demised premises or the building, or on the inside of the demised premise if the
same is visible from the outside of the demised premises, without the prior
written consent of Owner, except that the name of Tenant may appear on the
entrance door of the demised premises. In the event of the violation of the
foregoing by Tenant, Owner may remove same without any liability, and may charge
the expense incurred by such removal to Tenant, Interior signs on door and
directory tablet shall be inscribed, painted or affixed for Tenant by Owner at
the expense of Tenant, and shall be of a size, color and style acceptable to
Owner.

6. Tenant shall not mark, paint, drill into, or in any way deface, any part of
the demised premises or the building of which they form a part. No boring,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Owner, and as Owner may direct. Tenant shall not lay linoleum, or
other similar floor covering, so that the same shall come in direct contact with
the floor of the demised premises, and, if linoleum or other similar floor
covering is desired to be used, an interlining of builder’s deadening felt shall
be first affixed to the floor, by a paste or other material, soluble in water,
the use of cement or other similar adhesive material being expressly prohibited.

7. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof. Tenant must, upon the termination of his tenancy, restore to
Owner all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by Tenant, and in the event of the loss of any keys so
furnished, Tenant shall pay to Owner the cost thereof.

8. Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the

freight elevators and through the service entrances and corridors, and only
during hours and in a manner approved by Owner. Owner reserves the right to
inspect all freight to be brought into the building and to exclude from the
building all freight which violates any of these Rules and Regulations of the
lease, or which these Rules and Regulations are a part.

9. Canvassing, soliciting and peddling in the building is prohibited and Tenant
shall cooperate to prevent the same.

10. Owner reserves the right to exclude from the building all persons who do not
present it pass to the building signed by Owner. Owner will furnish passes to
persons for whom Tenant requests same in writing. Tenant shall be responsible
for all persons for whom be requests such pass, and shall be liable to Owner for
all acts of such persons. Tenant shall not have a claim against Owner by reason
of Owner excluding from the building any person who does not present such pass.

11. Owner shall have the right to prohibit any advertising by Tenant which is
Owner’s opinion, tends to impair the reputation of the building or its
desirability as a building for offices, and upon written notice from Owner.
Tenant shall refrain from or discontinue such advertising.

12. Tenant shall not bring or permit to be brought or kept in or on the demised
premises, any inflammable, combustible, explosive, or hazardous fluid, material,
chemical or substance, or cause or permit any odors of cooking or other
processes or any unusual or other objectionable odors, to penetrate in, or
entrance from, the demised premises.

13. If the building contains central air conditioning and ventilation, Tenant
agrees to keep all windows closed at all times and to abide by all rules and
regulations issued by Owner with respect to such services. If Tenant requires
air conditioning or ventilation after the usual hours, Tenant shall give notice
in writing to the building superintendent prior to 3:00 p.m. in the case of
services required on weekdays, and prior to 3:00 p.m. on the day prior in case
of after hours services required on weekdays or on holidays. Tenant shall
cooperate with Owner in obtaining maximum effectiveness of the cooling system by
lowering and closing venetian blinds and/or leaps and curtains when the sun’s
rays fall directly on the windows of the demised premises.

14. Tenant shall not move any safe, heavy machinery, heavy equipment, bulky
matter, or fixtures into or out of the building without Owner’s prior written
consent. If such safe, machinery, equipment, bulky matter or fixtures requires
special handling, all work in connection therewith shall comply with the
Administrative Code of the City of New York and all other laws and regulations
applicable thereto, and shall be done during such hours as Owner may designate.

15. Refuse and Trash. (1) Compliance by Tenant. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future laws, orders,
and regulations, of all state, federal, municipal, and local governments,
departments, commissions and bounds regarding the collection, sorting,
separation and recycling of waste products, garbage, refuse and trash. Tenant
shall sort and separate such waste products, garbage, refuse and trash into such
categories as provided by law. Each separately sorted category of waste
products, garbage, refuse and trash shall be placed in separate receptacles
reasonably approved by Owner. Such separate receptacle may, at Owner’s option,
he removed from the demised premises in accordance with a collection schedule
prescribed by law. Tenant shall remove, or cause to be removed by a contractor
acceptable to Owner, at Owner’s sole discretion, such items as Owner may
expressly designate. (2) Owner’s Rights in Event of Noncompliance. Owner has the
option to refuse to collect or accept from Tenant waste products, garbage,
refuse or trash (a) that is not separated and sorted as required by law or (b)
which consists of such items as Owner may expressly designate for Tenant’s
removal, and to require Tenant to arrange for such collection at Tenant’s sole
cost and expense, utilizing a contractor satisfactory to Owner. Tenant shall pay
all costs, expenses, fines, penalties, or damages that may be imposed on Owner
or Tenant by reason of Tenants failure to comply with the provisions of this
Building Rule 15, and, at Tenant’s sole cost and expense, shall indemnity,
defend and hold Owner harmless (including reasonable legal fees and expenses)
from and against any actions, claims and suits arising from such noncompliance,
utilizing counsel reasonably satisfactory to Owner.


 

Address Premises

 

 

 

TO

 

 

 

STANDARD FORM OF

 

LOGO [g46879ex10_23ap006c.jpg]  

Office

Lease

  LOGO [g46879ex10_23ap006d.jpg]

The Real Estate Board of New York, Inc.

Copyright 2004. All rights Reserved.

Reproduction in whole or in part prohibited.

 

 

 

 

Dated   in the year         Rent Per Year   Rent Per Month   Term   From   To  

Drawn by   

 

Checked by   

 

Entered by   

 

Approved by   

 



--------------------------------------------------------------------------------

Inserts to printed portion of Lease dated as of December 14, 2009, Between 400
Madison Avenue Owner LLC, as Owner, and TradeStation Securities Inc., as Tenant,
with respect to a portion of the 12th Floor (designated by Owner as Suite 12A)
at 400 Madison Avenue, New York, New York

Preamble

 

A Florida

 

B (provided, however, that Fixed Rent (as hereinafter defined) shall be
pro-rated on a per diem basis for any partial calendar month at the beginning or
end of said term)

Article 3

 

3A which consent shall not be unreasonably withheld, conditioned or delayed

 

3B after Tenant receives notice thereof

 

3C Notwithstanding anything to the contrary contained in this Article 3, Owner’s
consent shall not be required with respect to any work performed in the Demised
Premises the cost of which, by itself or together with any other work that
constitutes a single project does not exceed $25,000 and which consists of
purely decorative painting, carpeting and finish work and which does not require
the preparation and filing of plans to obtain a building permit and which
otherwise complies with the requirements established by Owner from time to time
for Building-standard materials and finishes; provided, that, all such work
shall be performed in accordance with the other provisions of this Article 3.

Article 4

 

4A contractors reasonably acceptable to Owner

 

4B ; provided, that, Tenant is not physically prohibited from occupying the
Demised Premises for the uses permitted under this lease

Article 6

 

6A (a)

 

6B (collectively “Requirements”)

 

6C

except that Tenant shall not be required to make any alterations or improvements
to comply with a Requirement the need for compliance with which arises from
Tenant’s permitted use of the Demised Premises if such Requirement (a “General
Applicability Law”) is applicable to substantially all office tenants in the
Building or to substantially all office tenants in comparable buildings in New
York City and the requirement for compliance with such Requirement does not
arise by reason of (i) the abatement of any nuisance in, on or about the Demised
Premises caused by Tenant, its agents, employees, contractors, guests or anyone
claiming by, through or under Tenant, (ii) the particular manner of conduct of
Tenant’s business or operation of its installations, equipment or other property
therein, including, without limitation, the performance of any work by Tenant,
(iii) any cause or condition created by or at the instance of Tenant or (iv) the
breach of any of Tenant’s obligations hereunder, whether or not such compliance
requires work which is structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen, and (b) be responsible for the cost of compliance with
any Requirements in respect of the Building outside the Demised Premises arising
from Tenant’s use of the Demised Premises, except that Tenant shall not be
required to make any alterations or improvements to comply with a Requirement
the need for compliance with which arises from Tenant’s permitted use of the
Demised Premises if such Requirement is a General Applicability Law and the
requirement for compliance with such Requirement does not arise by reason of the
provisions set forth in the preceding subsections (i) through (iv) of subclause
(a) above). Tenant shall pay all the costs, expenses, fines, penalties and
damages which may be imposed upon Owner or any Superior Mortgagee or Superior
Lessor (as such capitalized terms are defined in Article 39 hereof) by reason of
or arising



--------------------------------------------------------------------------------

 

out of Tenant’s failure to fully and promptly comply with and observe the
provisions of this Article 6.

Article 8

 

8A for maintenance, for repairs, to comply with laws or for other reasonable
purposes

Article 9

 

9A or the Building (including any Building system) is damaged by fire or other
casualty so that Tenant is deprived of reasonable access to the Demised Premises
or any part thereof, whether or not the Demised Premises shall be damaged

 

9B Owner and Tenant each agrees, at the written request of the other party, to
request from its insurer the inclusion of such a waiver of subrogation provision
in each policy of casualty insurance maintained by such party.

 

9C For purposes of clarity, any provision contained in this Article 9, Article
10 or elsewhere in this lease providing for the apportionment or abatement of
Rent, unless such abatement specifies that only Fixed Rent or only Additional
Charges, or a component thereof shall be abated (e.g., Section 37(c), which
provides an abatement of Fixed Rent only and not of the electricity component of
Fixed Rent or any Additional Charges), shall mean that such abatement includes
all Fixed Rent and Additional Charges.

 

9D Notwithstanding anything to the contrary contained in this Article 9:

(a) As soon as reasonably practicable, but in any event no later than sixty (60)
days following the date of any fire or other casualty rendering any portion of
the Demised Premises untenantable, Owner shall notify Tenant of Owner’s good
faith best estimate of the date (the “Estimated Date”) by which the repair and
restoration necessary to render the Demised Premises no longer untenantable can
be completed (“Owner’s Repair Notice”). Notwithstanding anything herein to the
contrary, if, by reason of a fire or other casualty, (A) (l) more than fifty
(50%) percent of the rentable square footage of the Demised Premises shall be
damaged or destroyed and rendered untenantable (or, in the case of damage or
destruction to the public portions of the Building necessary for access to the
Demised Premises, more than fifty (50%) percent of the rentable square footage
of the Demised Premises shall be rendered untenantable) and (2) the Estimated
Date set forth in Owner’s Repair Notice with respect to such fire or other
casualty is after the date (the “Outside Repair Date”) which is the nine
(9) month anniversary of the date of such fire or other casualty (a fire or
other casualty meeting the requirements of the preceding subclauses (l) and
(2) being a “Substantial Casualty”) or (B) more than twenty-five (25%) percent
of the rentable square footage of the Demised Premises is rendered untenantable
during the last 12 months of the term of this lease, then Tenant shall have a
one time only right (except as set forth in subsection (b) below) to terminate
this lease by notice (the “Damage Termination Notice”) given to Owner within
thirty (30) days following Owner’s giving of Owner’s Repair Notice. Such
termination shall be effective as of the date which is thirty (30) days after
the Damage Termination Notice, and, upon delivery of such notice and the
expiration of such 30-day period, this lease and the term hereof shall expire as
fully and completely as if such date were the date originally set forth for the
termination of this lease. Tenant’s failure to deliver the Damage Termination
Notice in the time and manner required by this subclause (a) shall be deemed an
irrevocable waiver of Tenant’s right to terminate this lease pursuant to this
subclause (a).

(b) In addition, in the event of any Substantial Casualty, if the repair or
restoration necessary to render the Demised Premises no longer untenantable is
not substantially completed by the Outside Repair Date, as such Outside Repair
Date shall be extended due to delays caused or occasioned by Owner’s inability
to perform (as described in Article 27 hereof) or by Tenant, its agents,
employees, contractors, architects, engineers or servants, then Tenant shall be
entitled to terminate this lease by a Damage Termination Notice given to Owner
within thirty (30) days after the Outside Repair Date (as so extended) and, upon
the giving of such notice, this lease and the term hereof shall expire effective
on the thirtieth (30th) day after the giving of such notice (the “Damage
Termination Date”); provided, however, if Tenant delivers a Damage

 

- 2 -



--------------------------------------------------------------------------------

Termination Notice pursuant to this subclause (b) to Owner, then Owner shall
have the right to suspend the occurrence of the Damage Termination Date for a
period of thirty (30) days after the date of the Damage Termination Notice by
delivering to Tenant, within ten (10) Business Days after Owner’s receipt of
such Damage Termination Notice, a certificate of Owner’s contractor responsible
for the repairs of such damage certifying that it is such contractor’s good
faith judgment that the repairs shall be substantially completed within thirty
(30) days after the date of the Damage Termination Notice. If the repairs shall
be substantially completed prior to the expiration of such thirty (30) day
period, the Damage Termination Notice shall be null and void and of no force or
effect, and this lease shall continue, but if the repairs shall not be
substantially completed within such thirty (30) day period, then this lease
shall terminate upon the expiration of such thirty (30) day period.

Article 11

 

11A , which consent shall not be unreasonably withheld or delayed (but only to
the extent expressly so provided in Article 40 hereof)

Article 13

 

13A upon prior notice (which may be given orally)

 

13B Except in the case of emergency, Owner shall make reasonable efforts to
minimize the disturbance caused by such entry, but in no event shall Owner be
required to effectuate any such entry outside of Business Hours.

Article 15

 

15A Owner shall at all times during the term of this lease maintain in full
force and effect a certificate of occupancy for the Building that permits the
use of the Demised Premises set forth in Article 2 hereof.

 

15B , except as elsewhere specifically provided in this lease,

 

15C ; provided, that, such violations do not materially and adversely affect the
use of the Demised Premises by Tenant for the use permitted by this lease

Article 17

 

17A thirty (30)

 

17B thirty (30)

 

17C thirty (30)

 

17D thirty (30)

Article 19

 

19A and such default continues beyond the period specified in Article 17 and
Section 46(1), except in case of emergency,

 

19B If Tenant places the enforcement of this lease, or any part thereof, in the
hands of an attorney, or files suit upon the same, and if Tenant shall be the
prevailing party an action so commenced, Tenant shall be reimbursed by the
Owner, within 30 days after demand, for its reasonable, out-of-pocket attorneys’
fees and disbursements and court costs.

Article 20

 

20A

No such action shall materially hinder Tenant’s use of the Demised Premises.
Owner shall perform any such repairs, alterations, additions and improvements
with reasonable diligence and with reasonable efforts to avoid interference with
Tenant’s business,

 

- 3 -



--------------------------------------------------------------------------------

 

provided, however, that in no event shall Owner be obligated to perform any such
repairs, alterations, additions and improvements on an overtime basis

Article 26

 

26A , or unless Tenant’s failure to interpose such counterclaim would result in
a waiver of Tenant’s right to assert same in a separate proceeding

Article 34

 

34A $90,404.00

 

- 4 -



--------------------------------------------------------------------------------

RIDER TO OFFICE LEASE

TABLE OF CONTENTS

 

Article

   Page

37. TERM; FIXED RENT

   1

38. TAXES

   3

39. ATTORNMENT AND NOTICE TO OWNER

   4

40. ASSIGNMENT AND SUBLETTING

   5

41. INSURANCE

   10

42. ELECTRIC ENERGY

   11

43. OWNER’S SERVICES

   13

44. LATE CHARGE

   14

45. BROKER

   14

46. MISCELLANEOUS PROVISIONS

   14

47. NOTICES

   19

48. HOLDOVER

   20

49. SECURITY DEPOSIT

   20

50. OWNER’S INITIAL WORK

   21

 

Schedule A   -   Fixed Rent Exhibit A   -   Floor Plan Exhibit B   -   Cleaning
Specifications Exhibit C   -   Maintenance Charge Rates Exhibit D   -   Form of
Letter of Credit Exhibit E   -   Owner’s Initial Work Exhibit E-1   -   Owner’s
Initial Work Plan



--------------------------------------------------------------------------------

RIDER TO LEASE DATED December 14, 2009 BETWEEN 400 MADISON AVENUE OWNER LLC, AS
OWNER (“OWNER”), AND TRADESTATION SECURITIES, INC., AS TENANT (“TENANT”).

37. TERM; FIXED RENT.

(a) (i) The term of this lease shall commence on the earlier to occur of (1) the
Substantial Completion Date (as hereinafter defined) and (2) the date on which
Tenant, or anyone acting by, through or under Tenant shall take possession of
all or any portion of the Demised Premises for any purpose whatsoever (the
earlier of such dates, “Commencement Date”) and shall end at 11:59 p.m. on the
last day of the month after the month in which the fifth (5th) anniversary of
the Rent Commencement Date (as hereinafter defined) occurs (the “Expiration
Date”) or on such earlier date upon which the term of this lease shall expire or
be canceled or terminated pursuant to any of the terms, conditions or covenants
of this lease or pursuant to law.

(ii) Notwithstanding the provisions of Section 37(a)(i) above,

(A) Tenant may have access to the Demised Premises prior to the Substantial
Completion Date for the sole purpose of taking measurements and installing
cables and wiring for Tenant’s telephone, computer and data systems to the
extent customarily performed by tenants during the initial build-out of a
premises (but not the systems themselves, which Tenant may install after the
Commencement Date) (collectively, “Pre-possession Activities”) and such access
shall not be deemed to trigger the Commencement Date. Prepossession Activities
shall not include storage of (and Tenant shall not store) any materials or
furniture in the Demised Premises prior to the Commencement Date. Doing so shall
trigger the Commencement Date.

(B) In connection with all Pre-possession Activities (and as a condition to
Owner’s permitting the same):

(1) Tenant shall comply with all applicable provisions of this lease governing
alterations prior to requesting access to the Demised Premises therefor and
shall comply with all applicable Building-standard reasonable rules and
regulations of Owner in connection with such activities;

(2) Tenant shall not interfere in any respect with the performance of Owner’s
Initial Work (as defined in Section 50(a) below), it being agreed that, subject
to Section 37(a)(ii)(A) above, Owner and Tenant shall coordinate the conduct of
the Prepossession Activities so as to minimize such interference;

(3) Any delay suffered by Owner in the performance of Owner’s Initial Work by
reason of such work by Tenant shall constitute a Tenant’s Delay (as defined in
Section 50(c) below) for purposes of this lease;

(4) Tenant shall make its initial request for access in connection with each
Pre-possession Activity constituting a distinct activity (or project) upon not
less than three (3) Business Days prior written notice, except for the taking of
measurements and performing inspections, which request shall be made on
reasonable advance notice (which may be made orally); and

(5) Owner shall have no obligation to provide for the protection or safekeeping
of any materials or equipment left or installed in the Demised Premises in
connection with any Pre-possession Activities and Owner shall have no liability
for damage or theft thereof, except to the extent arising out of Owner’s willful
misconduct.

(b) The rental rate per period payable hereunder (sometimes referred to herein
as the “rent”, “Rent”, or “Fixed Rent”) shall be as set forth in Schedule A
annexed hereto and made a part hereof. Fixed Rent shall be payable in lawful
money of the United States which shall be legal tender in payment of all debts
and dues, public and private, at the time of payment, in equal monthly
installments in advance on the first day of each month during the term of this

 

- 1 -



--------------------------------------------------------------------------------

lease, at the office of Owner or at such other place as Owner may designate in
writing, without any offset, reduction, deduction, defense and/or counterclaim
whatsoever. For purposes of this lease, the term “Additional Charges” shall mean
all charges, fees and other sums of money (other than Fixed Rent) as shall be
due and payable from time to time by Tenant to Owner pursuant to this lease.

(c) Notwithstanding anything to the contrary contained in this lease, provided
that Tenant shall not then be in default under any of the terms, covenants and
conditions contained in this lease beyond the expiration of any applicable
notice and/or cure period, Tenant shall be entitled to an abatement of the Fixed
Rent payable for the period (the “Abatement Period”) from the Commencement Date
to, but not including, the ninety-first (91st) day after the Commencement Date
(such 91st day, the “Rent Commencement Date”); provided, however, that during
the Abatement Period, Tenant shall not be relieved of its obligation to pay the
portion of Fixed Rent applicable to electricity charges pursuant to Article 42
below with respect to such Abatement Period, plus any Additional Charges with
respect to the Abatement Period. Notwithstanding the foregoing, if this lease
shall terminate (or Owner shall re-enter the Demised Premises) during the first
year of the term of this lease due to Tenant’s default hereunder, Tenant shall
immediately repay to Owner the unamortized portion of the amounts abated during
the Abatement Period (which amortization shall be calculated on a monthly,
straight-line basis, over the term of this lease).

(d) Promptly after the occurrence of the Commencement Date, Owner and Tenant
shall, at Owner’s option, confirm the Commencement Date, the Rent Commencement
Date, the First Rent Adjustment Date (as defined in Schedule A below) and the
Expiration Date by executing an instrument reasonably satisfactory to Owner and
Tenant; provided, that, the failure by Owner or Tenant to execute such an
instrument shall not affect the determination of such dates pursuant to the
provisions of this lease.

(e) (i) Notwithstanding anything to the contrary contained herein, if the
Commencement Date shall not have occurred on or before May 1, 2010 (the
“Delivery Outside Date”), such date to be extended by one day for each day of
Tenant’s Delay and/or Force Majeure Delay (as hereinafter defined), then,
provided that Tenant shall not be in default under this lease, as Tenant’s sole
and exclusive remedy therefor, the Abatement Period shall be extended by one
(1) day for each day beyond the Delivery Outside Date that the Commencement Date
shall not have occurred.

(ii) Notwithstanding anything to the contrary contained in this lease, if the
Commencement Date shall not have occurred on or before June 1, 2010 (as the same
may be extended by one day for each day of Tenant’s Delay and/or Force Majeure
Delay, the “Delivery Termination Date”), then Tenant shall have the option, as
its sole and exclusive remedy, to terminate this lease by written notice (the
“Cancellation Notice”) given to Owner within twenty (20) days after the Delivery
Termination Date and this lease shall thereafter be cancelled and of no further
force and effect on the twentieth (20th) day following Owner’s receipt of
Tenant’s Cancellation Notice (the “Cancellation Date”); provided, however, that
notwithstanding Tenant’s delivery of a Cancellation Notice, this lease shall not
be canceled if the Commencement Date occurs on or before the Cancellation Date.
If Tenant fails to timely deliver a Cancellation Notice to Owner within twenty
(20) days after the Delivery Termination Date, Tenant shall be deemed to have
irrevocably waived its right to cancel this lease pursuant to this
Section 37(e). If this lease shall be canceled as aforesaid, this lease shall be
deemed to be null and void and Owner shall promptly return to Tenant all prepaid
rent and the Security Deposit.

(iii) As used, herein, the term “Force Majeure Delay” means delay due to
strikes, lockouts or other labor or industrial troubles, governmental
pre-emption in connection with a national emergency, conditions of supply or
demand that are affected by war or other national, state or municipal emergency,
fire or other casualty, acts of God, any rule, order or regulation or other
action of any governmental agency applicable to all or any part of the Building
or the, Demised Premises, unless arising out of a party’s knowing non-compliance
therewith, or any other cause beyond a party’s reasonable control, whether or
not similar to any of the causes hereinabove stated, other than any cause
arising by a the negligence or willful misconduct of the party claiming the
delay.

 

- 2 -



--------------------------------------------------------------------------------

38. TAXES. (a) The terms defined below shall for the purposes of this lease have
the meanings herein specified:

(i) “Taxes” shall mean all real estate taxes, sewer rents, water frontage
charges and other assessments, special or otherwise, levied, assessed or imposed
by the City of New York or any other taxing authority upon or with respect to
the Building and the land thereunder (the “Land”) and all taxes assessed or
imposed with respect to the rentals payable hereunder other than general income,
gross receipts and excess profits taxes (except that general income, gross
receipts and excess profits taxes shall be included if covered by the provisions
of the following sentence). Taxes shall also include any taxes, charges or
assessments levied, assessed or imposed by any taxing authority in addition to
or in lieu of the present method of real estate taxation, provided such
additional or substitute taxes, charges and assessments are computed as if the
Building were the sole property of Owner subject to said additional or
substitute tax, charge or assessment. Each abatement, exemption or discount of
Taxes applicable to the Land and/or Building shall be taken into account in
determining the amount of Taxes for the applicable Tax Year. With respect to any
Tax Year, all expenses, including legal fees, experts’ and other witnesses’
fees, incurred in contesting the validity or amount of any Taxes or in obtaining
a refund of Taxes, shall be considered as part of the Taxes for such Tax Year.
Notwithstanding the foregoing, Taxes shall not include franchise taxes, gift
taxes, capital stock taxes, inheritance taxes or estate taxes. Tenant hereby
waives any right to institute or join in tax certiorari proceedings or other
similar proceedings contesting the amount or validity of any Taxes.

(ii) “Tax Year” shall mean each period of twelve (12) months, commencing on the
first day of July of each such period, in which occurs any part of the term of
this lease, or such other period of twelve (12) months occurring during the term
of this lease as hereafter may be duly adopted as the fiscal year for real
estate tax purposes of the City of New York.

(iii) “Tax Statement” shall mean an instrument or instruments setting forth
Tenant’s Tax Payment (as hereinafter defined). If any Tax Statement is not
accompanied by a copy of the tax bill, Owner shall furnish the same to Tenant
promptly after Owner’s receipt of notice from Tenant requesting the same.

(iv) “Tenant’s Percentage” shall mean 1.5536%.

(v) “Base Taxes” shall mean the average of (1) the Taxes payable for the Tax
Year commencing July 1, 2009 and ending June 30, 2010 and (2) the Taxes payable
for the Tax Year commencing July 1, 2010 and ending June 30, 2011.

(b) If the Taxes payable for any Tax Year shall exceed the Base Taxes, Tenant
shall pay to Owner, as Additional Charges for. such Tax Year, an amount (herein
called the “Tax Payment”) equal to Tenant’s Percentage of the amount by which
the Taxes payable by Owner for such Tax Year are greater than the Base Taxes.

(c) The Tax Payment for each Tax Year shall be due and payable in installments
in the same manner that Taxes for such Tax Year are due and payable to the City
of New York, except that Tenant shall pay Tenant’s Percentage of each such
installment to Owner at least thirty (30) days prior to the date such
installment first becomes due to the City of New York. Owner’s failure to render
a Tax Statement with respect to any Tax Year shall not prejudice Owner’s right
thereafter to render a Tax Statement with respect to any such Tax Year nor shall
the rendering of a Tax Statement prejudice Owner’s right thereafter to render a
corrected Tax Statement for that Tax Year.

(d) In the event Taxes for any Tax Year or part thereof shall be reduced after
Tenant shall have paid Tenant’s Tax Payment in respect of such Tax Year, Owner
shall set forth in the first Tax Statement thereafter submitted to Tenant the
amount of such refund and, provided that Tenant is not then in default under
this lease, Tenant shall receive a credit against the installment or
installments of Tenant’s Tax Payment next falling due equal to Tenant’s
Percentage of such refund, but in no event shall the credit exceed the amount of
the Additional

 

- 3 -



--------------------------------------------------------------------------------

Charges paid by Tenant with respect to Taxes for said Tax Year. If the Taxes
comprising the Base Taxes are reduced as a result of an appropriate proceeding
or otherwise, the Taxes as so reduced shall for all purposes be deemed to be
Taxes for the Base Taxes, and Owner shall give notice to Tenant of the amount by
which the Tax Payments previously made were less than the Tax Payments required
to be made under this Article 38, and Tenant shall pay the amount of the
deficiency within ten (10) days after demand therefor.

(e) The expiration or termination of this lease during any Tax Year for any part
or all of which there is a Tax Payment or refund due under this Article 38 shall
not affect the rights or obligations of the parties hereto respecting such Tax
Payment or refund and any Tax Statement relating to such Tax Payment may, on a
pro-rata basis, be sent to Tenant subsequent to, and all such rights and
obligations shall survive, any such expiration or termination. Any such payment
shall be (i) calculated based on a year of 365 days and paid based on the actual
number of days elapsed and (ii) shall be payable within thirty (30) days after
such statement is sent to Tenant.

39. ATTORNMENT AND NOTICE TO OWNER.

Supplementing the provisions of Article 7 of this lease:

(a) This lease, and all rights of Tenant hereunder, are and shall be subject and
subordinate to all ground leases, overriding leases and underlying leases of the
Land and/or the Building and/or that portion of the Building of which the
Demised Premises are a part, now or hereafter existing and to all mortgages and
assignments of leases and rents (each such mortgage or assignment is hereinafter
referred to as a “mortgage”) which may now or hereafter affect the Land and/or
the Building and/or that portion of the Building of which the Demised Premises
are a part and/or any of such leases, whether or not such mortgages shall also
cover other lands and/or buildings and/or leases, to each and every advance made
or hereafter to be made under such mortgages, and to all renewals,
modifications, replacements and extensions of such leases and such mortgages and
spreaders and consolidations of such mortgages. This Section shall be
self-operative and no further instrument of subordination shall be required. In
confirmation of such subordination, Tenant shall promptly execute, acknowledge
and deliver any instrument that Owner, the lessor under any such lease or the
holder of any such mortgage or any of their respective successors-in-interest
may reasonably request to evidence such subordination; and if Tenant fails to
execute, acknowledge or deliver any such instruments within ten (10) business
days after Owner’s written request therefor, Tenant hereby irrevocably
constitutes and appoints Owner as Tenant’s attorney-in-fact, coupled with an
interest, to execute and deliver any such instruments for and on behalf of
Tenant. Any lease to which this lease is, at the time referred to, subject and
subordinate is herein called “Superior Lease” and the lessor of a Superior Lease
or its successor in interest, at the time referred to, is herein called
“Superior Lessor”; and any mortgage to which this lease is, at the time referred
to, subject and subordinate is herein called “Superior Mortgage” and the holder
of a Superior Mortgage is herein called “Superior Mortgagee”.

(b) If any act or omission of Owner would give Tenant the right, immediately or
after lapse of a period of time, to cancel or terminate this lease, or to abate
or offset against the payment of rent or to claim a partial or total eviction,
Tenant shall not exercise such right until (i) it has given written notice of
such act or omission to Owner and each Superior Mortgagee and each Superior
Lessor whose name and address shall previously have been furnished to Tenant and
(ii) a reasonable period for remedying such act or omission shall have elapsed
following the giving of such notice (which reasonable period shall be the period
to which Owner would be entitled under this lease or otherwise, after similar
notice, to effect such remedy plus thirty (30) days). As of the date of this
lease, (i) the holder of the only Superior Mortgage encumbering the Land and
Building is LaSalle Bank National Association, as Trustee for the benefit of the
Holders of Morgan Stanley Capital I, Inc. Commercial Mortgage Pass-Through
Certificates Series 2005-IQ9, its Successors and/or Assigns, c/o Principal
Global Investors, LLC, 801 Grand Avenue, Des Moines, Iowa 50392-1450 and
(ii) there is no Superior Lessor.

(c) If any Superior Lessor or Superior Mortgagee, or any designee of any
Superior Lessor or Superior Mortgagee, shall succeed to the rights of Owner
under this lease, whether through possession or foreclosure action or delivery
of a new lease or deed, then at the request of such party so succeeding to
Owner’s rights (herein called “Successor Owner”), Tenant

 

- 4 -



--------------------------------------------------------------------------------

shall attorn to and recognize such Successor Owner as Tenant’s Owner under this
lease and shall promptly execute and deliver any instrument that such Successor
Owner may reasonably request to evidence such attornment. Upon such attornment
this lease shall continue in full force and effect as a direct lease between the
Successor Owner and Tenant upon all of the terms, conditions and covenants as
are set forth in this lease, except that the Successor Owner shall not be:

(i) liable for any previous act or omission of Owner (or its predecessors in
interest);

(ii) responsible for any moneys owing by Owner to the credit of Tenant;

(iii) subject to any credits, offsets, claims, counterclaims, demands or
defenses which Tenant may have against Owner (or its predecessors in interest);

(iv) bound by any payments of rent which Tenant might have made for more than
one (1) month in advance to Owner (or its predecessors in interest);

(v) bound by any covenant to undertake or complete any construction of the
Demised Premises or any portion thereof;

(vi) required to account for any security deposit other than any security
deposit actually delivered to the Successor Owner;

(vii) bound by any obligation to make any payment to Tenant or grant or be
subject to any credits, except for services, repairs, maintenance and
restoration provided for under this lease to be performed after the date of
attornment and which Owners of like properties ordinarily perform at the owner’s
expense, it being expressly understood, however, that the Successor Owner shall
not be bound by an obligation to make payment to Tenant with respect to
construction performed by or on behalf of Tenant at the Demised Premises;

(viii) bound by any modification of this lease made without the written consent
of the Superior Mortgagee or Superior Lessor, as the case may be; or

(ix) required to remove any person occupying the Demised Premises or any part
thereof.

(d) If a Superior Mortgagee or prospective superior mortgagee shall request
modifications to this lease, Tenant shall not unreasonably withhold, delay or
defer Tenant’s consent thereto, provided that such modifications shall not
increase Tenant’s monetary obligations hereunder or increase tenant’s
non-monetary obligations hereunder by more than a de minimis amount or adversely
affect the leasehold interest hereby created by more than a de minimis amount.
In no event shall a requirement that the consent of any such Superior Mortgagee
or prospective superior mortgagee be given for any modification of this lease or
for any assignment or sublease, be deemed to materially adversely affect the
leasehold interest hereby created.

40. ASSIGNMENT AND SUBLETTING.

(a) (i) Tenant shall not, whether voluntarily, involuntarily, or by operation of
law or otherwise (A) assign or otherwise transfer this lease or the term and
estate hereby granted, or offer or advertise to do so, (B) sublet the Demised
Premises or offer or advertise to do so, or allow the same to be used, occupied
or utilized by anyone other than Tenant, (C) mortgage, pledge, encumber or
otherwise hypothecate this lease or the Demised Premises or any part thereof in
a manner whatsoever or (D). permit the Demised Premises or part thereof to be
occupied, or used for desk space, mailing privileges or otherwise, by any person
other than Tenant without in each instance obtaining the prior written consent
of Owner (which consent shall not be unreasonably withheld or delayed, but only
to the extent expressly provided in this Article 40).

 

- 5 -



--------------------------------------------------------------------------------

(ii) Tenant expressly covenants and agrees that (A) if Tenant is a corporation,
a transfer of more than fifty percent (50%) at any one time or, in the aggregate
from time to time of the shares of any class of the issued and outstanding stock
of Tenant, its successors or assigns, or the issuance of additional shares of
any class of its stock to the extent of more than 50% of the number of shares of
said class of stock issued and outstanding at the time that it became the tenant
hereunder or (B) if Tenant is a partnership, limited liability company,
unincorporated association or other entity, the sale or transfer of more than
50% of the partnership, membership, joint venture, unincorporated association
interests or other form of beneficial interests of Tenant, its successors or
assigns, shall constitute an assignment of this lease and, unless in each
instance the prior written consent of Owner has been obtained, shall constitute
a default under this lease and shall entitle Owner to exercise all rights and
remedies provided for herein in the case of default. Notwithstanding the
foregoing provisions of this Section 40(a)(ii), transfers of stock in a
corporation whose shares are traded in the “over-the-counter” market or any
recognized national securities exchange shall not constitute an assignment for
purposes of this lease, provided that the principal purpose of such transfer or
transfers is not to avoid the restrictions on assignment otherwise applicable
under this Article 40.

(b) (i) If Tenant is a corporation, limited liability company, partnership or
similar entity, Owner’s consent shall not be required with respect to
sublettings to any corporation or similar entity or to any limited liability
company, partnership or similar entity which is an Affiliate of Tenant, provided
that (1) any such Affiliate is a reputable entity of good character and (2) a
duplicate original instrument of sublease in form and substance reasonably
satisfactory to Owner, duly executed by Tenant and such Affiliate, shall have
been delivered to Owner at least ten (10) days prior to the effective date of
any such sublease. For purposes of this Article 40, the term “Affiliate” shall
mean any entity which controls or is controlled by or under common control with
tenant, and the term “control” shall mean, in the case of a corporation,
ownership or voting control, directly or indirectly, of at least fifty
(50%) percent of all the voting stock, and in case of a joint venture, limited
liability company, partnership or similar entity, ownership, directly or
indirectly, of at least fifty (50%) percent of all the general or other
partnership, membership (or similar) interests therein.

(ii) If Tenant is a corporation, limited liability company, partnership or
similar entity, Owner’s consent shall not be required with respect to an
assignment of this lease to an Affiliate of Tenant, provided that (1) the
assignee is a reputable entity of good character, (2) a duplicate original
instrument of assignment in form and substance reasonably satisfactory to Owner,
duly executed by Tenant, shall have been delivered to Owner at least ten
(10) days prior to the effective date of any such assignment, (3) an instrument
in form and substance satisfactory to Owner, duly executed by the assignee, in
which such assignee assumes (as of the Commencement Date) observance and
performance of, and agrees to be personally bound by, all of the terms,
covenants and conditions of this lease on Tenant’s part to be performed and
observed shall have been delivered to Owner not more than ten (10) days after
the effective date of such assignment, (4) such assignment is for a legitimate
business purpose and not principally for the purpose of avoiding the
restrictions on assignment otherwise applicable under this Article 40 and
(5) such assignee has a net worth computed in accordance with generally accepted
accounting principles at least equal to the greater of (A) the net worth of
Tenant on the date of this Lease (B) the net worth of Tenant immediately prior
to such assignment and (C) $2,000,000.00.

(iii) If Tenant is a corporation, limited liability company, partnership or
similar entity, Owner’s consent shall not be required with respect to an
assignment of this lease to a corporation, limited liability company,
partnership or similar entity into or with which Tenant is merged or
consolidated or transactions with a corporation, limited liability company,
partnership or similar entity to which all or substantially all of Tenant’s
assets are sold, provided that (1) the successor to Tenant is a reputable entity
of good character, (2) a duplicate original instrument of assignment in form and
substance reasonably satisfactory to Owner, duly executed by Tenant and such
Affiliate, shall have been delivered to Owner at least ten (10) days prior to
the effective date of any such assignment;, (3) an instrument in form and
substance reasonably satisfactory to Owner, duly executed by the assignee, in
which such assignee assumes (as of the Commencement Date) observance and
performance of, and agrees to be bound by, all of the terms, covenants and
conditions of this lease on Tenant’s part to be performed and observed shall
have been delivered to Owner not more than ten (10) days after the effective
date of such

 

- 6 -



--------------------------------------------------------------------------------

assignment, (4) such assignment is for a legitimate business purpose and not
principally for the purpose of avoiding the restrictions on assignment otherwise
applicable under this Article 40 and (5) such assignee has a net worth computed
in accordance with generally accepted accounting principles at least equal to
the greater of (A) the net worth of Tenant on the date of this lease, (B) the
net worth of Tenant immediately prior to such assignment and (C) $2,000,000.00.

(c) If this lease be assigned, whether or not in violation of the provisions of
this lease, Owner may collect rent from the assignee. If the Demised Premises
are sublet or used or occupied by anybody other than Tenant, whether or not in
violation of this lease, Owner may collect rent from the subtenant or occupant.
In either event, Owner may apply the net amount collected to the Fixed Rent and
Additional Charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of any of the provisions of
Section 40(a), or the acceptance of the assignee, subtenant or occupant as
tenant, or a release of Tenant from the performance by Tenant of Tenant’s
obligations under this lease. The consent by Owner to a particular assignment,
mortgaging, subletting or use or occupancy by others shall not in any way be
considered a consent by Owner to any other or further assignment, mortgaging or
subletting or use or occupancy by others not expressly permitted by this Article
40. References in this lease to use or occupancy by others (that is, anyone
other than Tenant) shall not be construed as limited to subtenants and those
claiming under or through subtenants but shall also include licensees and others
claiming under or through Tenant, immediately or remotely.

(d) Any assignment or transfer, whether made with or without Owner’s consent,
shall be made only if, and shall not be effective until, the assignee shall
execute, acknowledge and deliver to Owner an agreement in form and substance
reasonably satisfactory to Owner whereby the assignee shall assume the
obligations of this lease on the part of Tenant to be performed or observed and
whereby the assignee shall agree that the provisions in Section 40(a) shall,
notwithstanding such assignment or transfer, continue to be binding upon it in
respect of all future assignments and transfers. The original named Tenant
covenants that, notwithstanding any assignment or transfer, whether or not in
violation of the provisions of this lease, and notwithstanding the acceptance of
Fixed Rent and/or Additional Charges by Owner from an assignee, transferee, or
any other party, the original named Tenant shall remain fully liable for the
payment of the Fixed Rent and Additional Charges and for the other obligations
of this lease on the part of Tenant to be performed or observed.

(e) The joint and several liability of Tenant and any immediate or remote
successor in interest of Tenant and the due performance of the obligations of
this lease on Tenant’s part to be performed or observed shall not be discharged,
released or impaired in any respect by any agreement or stipulation made by
Owner extending the time of, or modifying any of the obligations of, this lease,
or by any waiver or failure of Owner to enforce any of the obligations of this
lease.

(f) The listing of any name other than that of Tenant, whether on the doors of
the Demised Premises or the Building directory, or otherwise, shall not operate
to vest any right or interest in this lease or in the Demised Premises, nor
shall it be deemed to be the consent of Owner to any assignment or transfer of
this lease or to any sublease of the Demised Premises or to the use or occupancy
thereof by others.

(g) Notwithstanding anything to the contrary contained in this Article 40, if
Tenant shall at any time or times during the term of this lease desire to assign
this lease or sublet all or any portion of the Demised Premises, Tenant shall
give notice thereof to Owner (the “Assignment/Sublet Request”), which
Assignment/Sublet Request shall be accompanied by (i) a conformed or photostatic
copy of the proposed assignment or sublease, the effective or commencement date
of which shall be at least forty-five (45) days after the giving of such
Assignment/Sublet Request, (ii) a statement setting forth in reasonable detail
the identity of the proposed assignee or subtenant, the nature of its business
and its proposed use of the Demised Premises, and (iii) current financial
information with respect to the proposed assignee or subtenant, including,
without limitation, its most recent certified financial statements, if such
financial statements are certified (or, if not, certified by the chief financial
officer of the proposed assignee or subtenant as being true and correct). The
Assignment/Sublet Request shall be deemed an offer from Tenant to Owner whereby
Owner (or Owner’s designee) may, at its option, (A) terminate this lease (if the
proposed transaction is an assignment or a sublease of all

 

- 7 -



--------------------------------------------------------------------------------

or substantially all of the Demised Premises) or (B) terminate this lease with
respect to the space covered by the proposed sublease (if the proposed
transaction is a sublease of less than all or substantially all of the Demised
Premises). Said option may be exercised by Owner by notice to Tenant at any time
within forty-five (45) days after the Assignment/Sublet Request has been given
by Tenant to Owner; and during such 45-day period Tenant shall not assign this
lease or sublet the Demised Premises to any person or entity.

(h) If Owner exercises its option to terminate this lease in the case where
Tenant desires either to assign this lease or sublet all or substantially all of
the Demised Premises, then this lease shall end and expire on the date that such
assignment or sublet was to be effective or commence, as the case may be, and
the Fixed Rent and Additional Charges shall be paid and apportioned to such
date.

(i) If Owner exercises its option to terminate this lease with respect to the
space covered by Tenant’s proposed sublease in any case where Tenant desires to
sublet part of the Demised Premises, then (i) this lease shall end and expire
with respect to such part of the Demised Premises on the date that the proposed
sublease was to commence; (ii) from and after such date the Fixed Rent and
Additional Charges shall be adjusted, based upon the proportion that the
rentable area of the Demised Premises remaining bears to the total rentable area
of the Demised Premises; and (iii) Tenant shall pay to Owner, upon demand, as
Additional Charges hereunder the costs incurred by Owner in physically
separating such part of the Demised Premises from the balance of the Demised
Premises and in complying with any laws and requirements of any public
authorities relating to such separation.

(j) In the event Tenant shall have complied with the provisions of Section 40(g)
and Owner does not exercise its options pursuant to Section 40 (g) to terminate
this lease in whole or in part, and provided that Tenant is not in default of
any of Tenant’s obligations under this lease beyond the expiration of any
applicable notice and/or cure period, either at the time Owner’s consent to such
assignment or sublease is requested or at the commencement of the term of any
proposed sublease or on the effective date of any such assignment, Owner’s
consent (which must be in writing and in form satisfactory to Owner) to the
proposed assignment or sublease shall not be unreasonably withheld, provided and
upon condition that:

(i) In Owner’s judgment the proposed assignee or subtenant is engaged in a
business and the Demised Premises will be used in a manner which is limited to
the use expressly permitted under Article 2;

(ii) The proposed assignee or subtenant is a reputable person of good character
whose tenancy shall comport with the first class character of the Building,
having a net worth satisfactory to Owner considering the responsibility
involved;

(iii) Neither (A) the proposed assignee or sublessee nor (B) any person which,
directly or indirectly, controls, is controlled by, or is. under common control
with, the proposed assignee or sublessee or any person who controls the proposed
assignee or sublessee, is (x) then an occupant of any part of the Building or
any other building owned or operated under a ground or underlying lease by Owner
or any person which, directly or indirectly, controls, is controlled by, or is
under common control with Owner or any person who controls Owner or (y) a person
with whom Owner is then (or within the immediately preceding six-month period
was) negotiating to lease space in the Building;

(iv) The form of the proposed sublease shall be in form reasonably satisfactory
to Owner and shall comply with the applicable provisions of this Article 40
(including, without limitation Section 40(1) below);

(v) There shall not be more than one (1) occupant of the Demised Premises (i.e.,
either Tenant or Tenant’s subtenant);

(vi) Tenant shall reimburse Owner on demand for the reasonable costs that may be
incurred by Owner in connection with said assignment or sublease, including,
without limitation, the costs of making investigations as to the acceptability
of the proposed

 

- 8 -



--------------------------------------------------------------------------------

assignee or subtenant, and legal costs incurred in connection with the granting
of any requested consent;

(vii) No advertisement shall have stated the proposed rental, and Tenant shall
not have listed the Demised Premises for subletting, whether through a broker,
agent, representative, any computerized or electronic listing system or service
(including, without limitation “Co-Star” or “Re-locate”) or otherwise, at a
rental rate less than the fixed rent and additional charges at which Owner is
then offering to lease other space in the Building. Nothing contained in this
subclause (vii) shall be construed to prohibit Tenant from actually entering
into a sublease at a rental less than the amount described in the preceding
sentence.

(k) If Owner fails to exercise any of its options under Section 40(g) and

(i) (x) Owner consents to a proposed assignment or sublease and (y) Tenant fails
to execute and deliver to Owner an assignment or sublease within sixty (60) days
after the giving of such consent; or

(ii) if the form of sublease or assignment executed and delivered by Tenant
shall not be on the same material terms set forth in the form sublease or
assignment, as the case may be, delivered to Owner together with the Assignment/
Sublet Request,

then in either of such events, Tenant shall again comply with all of the
provisions and conditions of Section 40(g) before assigning this lease or
subletting all or part of the Demised Premises.

(l) With respect to each and every sublease or subletting authorized by Owner
under the provisions of this lease, it is further agreed:

(i) No subletting shall be for a term ending later than one day prior to the
expiration date of this lease.

(ii) No sublease shall be valid, and no subtenant shall take possession of the
Demised Premises until an executed counterpart of such sublease has been
delivered to Owner.

(iii) Each sublease shall provide that it is subject and subordinate to this
lease and to the matters to which this lease is or shall be subordinate, and
that in the event of termination, re-entry or dispossess by Owner under this
lease Owner may, at its option, take over all of the right, title and interest
of Tenant, as sublessor, under such sublease, and such subtenant shall, at
Owner’s option, attorn to Owner pursuant to the then executory provisions of
such sublease, except that Owner shall not (A) be liable for any previous act or
omission of Tenant under such sublease, (B) be subject to any offset, not
expressly provided in such sublease, which theretofore accrued to such subtenant
against Tenant, or (C) be bound by any previous modification of such sublease or
by any previous prepayment of more than one month’s rent.

(iv) Each sublease shall (A) provide that the subtenant may not assign its
rights thereunder or further sublet the space demised under the sublease, in
whole or in part, without Owner’s consent, which consent shall not be
unreasonably withheld or delayed, but such right to sublet or assign shall be
subject to all other provisions of this Article 40, including, without
limitation, Owner’s rights under Section 40(g) and (B) set forth the terms and
provisions of Section 40(b), with the subtenant being subject to the
restrictions in Section 40(b) applicable to Tenant.

(v) No sublease shall demise less than the entire Demised Premises.

(m) If the Owner shall give its consent to any assignment of this lease or to
any sublease, Tenant shall in consideration therefor, pay to Owner, as
Additional Charges, an amount equal to seventy-five percent (75%) of the
Assignment Profit (hereinafter defined) or Sublease Profit (hereinafter
defined), as the case may be.

(i) The term “Assignment Profit” as used herein shall mean an amount equal to
the excess of (x) all sums and other consideration paid to Tenant by the
assignee for or

 

- 9 -



--------------------------------------------------------------------------------

by reason of such assignment, including, without limitation, any sums paid for
Tenant’s fixtures, leasehold improvements, equipment, furniture, furnishings or
other personal property over (y) the Transaction Costs (as hereinafter defined).

(ii) The term “Sublease Profit” as used herein shall mean an amount equal to the
excess of (x) any rents, additional charges or other consideration payable under
the sublease to Tenant by the subtenant (including, without limitation, any fee,
penalty or charge paid by the subtenant for the right to cancel the sublease)
which is in excess of the Fixed Rent and Additional Charges accruing during the
term of the sublease in respect of the subleased space (at the rate per square
foot payable by Tenant hereunder) pursuant to the terms hereof, including,
without limitation, any sums paid for the value of Tenant’s fixtures, leasehold
improvements, equipment, furniture, furnishings or other personal property over
(y) the Transaction Costs.

(iii) The term “Transaction Costs” shall mean, with respect to any assignment or
subletting, the following costs incurred by Tenant: the cost of work performed
to prepare the Demised Premises for the assignee or subtenant, the sum of
customary brokerage commissions incurred in connection with the assignment or
sublease, and reasonable attorneys’ fees incurred in connection with the
preparation and negotiation of the assignment or sublease (but not including
attorneys’ fees incurred in connection with obtaining Owner’s consent to the
assignment or sublease). In calculating Assignment Profit or Sublease Profit,
all Transaction Costs shall be amortized on a straight-line basis over the term
of the sublease (or over the balance of the term of this lease in the case of an
assignment).

(n) The sums payable under Section 40(m) above shall be paid to Owner as and
when paid by the assignee or the subtenant, as the case may be, to Tenant.
Tenant shall use all reasonable efforts to collect (1) in the case of an
assignment, all sums and other consideration payable to it by the assignee for
or by reason of such assignment and (2) in the case of a sublease, all rents,
additional charges and other consideration payable to it under the sublease and,
in every case, Tenant shall, from time to time upon written demand by Owner,
provide Owner with an accounting of all such sums payable to it by any such
assignee and/or subtenant.

(o) Each subletting shall be subject to all of the covenants, agreements, terms,
provisions and conditions contained in this lease. Notwithstanding any
subletting and/or acceptance of rent or additional charges by Owner from any
subtenant, Tenant shall and will remain fully liable for the payment of the
Fixed Rent and Additional Charges due and to become due hereunder and for the
performance of all the covenants, agreements, terms, provisions and conditions
contained in this lease on the part of Tenant to be performed and all acts and
omissions of any licensee or subtenant or anyone claiming under or through any
subtenant which shall be in violation of any of the obligations of this lease,
and any such violation shall be deemed to be a violation by Tenant. Tenant
further agrees that notwithstanding any such subletting, no other and further
subletting of the Demised Premises by Tenant or any person claiming through or
under Tenant shall or will be made except upon compliance with and subject to
the provisions of this Article 40. If Owner shall decline to give its consent to
any proposed assignment or sublease, or if Owner shall exercise any of its
options under Section 40(g), Tenant shall indemnify, defend and hold harmless
Owner against and from any and all loss, liability, damages, costs and expenses
(including reasonable counsel fees) resulting from any claims that may be made
against Owner by the proposed assignee or subtenant or by any brokers or other
persons claiming a commission or similar compensation in connection with the
proposed assignment or sublease.

(p) Tenant shall reimburse Owner on demand for any reasonable costs that may be
incurred by Owner in connection with any proposed assignment or sublease,
whether or not consummated, including, without limitation, the reasonable costs
of making investigations as to the acceptability of the proposed assignee or
subtenant, and reasonable legal costs incurred in connection with any such
transaction.

41. INSURANCE. Supplementing the provisions of Article 8 of this lease:

(a) Tenant shall at its own cost and expense at all times during the term of
this lease maintain in force and effect, the following insurance, in blanket
form or otherwise, with

 

- 10 -



--------------------------------------------------------------------------------

reputable and independent insurers admitted and licensed to do business in New
York in amounts set forth below:

(i) All-risk property insurance (including fire insurance) on leasehold
improvements and on all personal property in the Demised Premises or used in
connection therewith including, without limitation, Tenant’s improvements,
decorations, fixtures, furniture, stock and other contents) in an amount not
less than the replacement cost thereof and time element coverage including extra
expense to cover Tenant’s loss sustained by reason of a peril covered under the
policy;

(ii) Commercial General liability insurance, including Products Liability
insurance, at a $1,000,000 per occurrence, combined single limit, bodily injury
and property damage, subject to no deductible, including, all standard Broad
Form Comprehensive General Liability coverages. The Fire Legal Liability limit
in the Broad Form endorsement shall be written in an amount not less than
$250,000.00;

(iii) Umbrella Liability insurance at a $2,000,000 limit per occurrence and a
$2,000,000 limit for general and specific aggregates subject to not more than a
$25,000 Self Insured Retention, providing excess coverage over all coverages
included in the Commercial General Liability policy and Broad Form Commercial
Liability endorsement noted in clause (iii) above. Said umbrella policies shall
be included as underlying and the provisions of such policies shall apply in the
same manner as the primary policies with no additional exclusions or limitations
above those contained in the general liability policy;

(iv) Statutory workers compensation insurance covering Tenant’s employees with
employer’s liability limits of not less than $1,000,000.00 or statutory limit,
whichever is greater; and

(v) All other insurance reasonably necessary for the conduct of Tenant’s
business.

(b) All insurance policies shall name Owner, its managing agent and their
respective officers, partners, shareholders, directors, agents, employees and
any owned, controlled, affiliated subsidiary company or corporation now existing
or hereinafter constituted, as their interest may appear as an insured and,
except for business interruption policies, shall also name any mortgagee or
lessor of the Building as an additional insured, and shall be fully paid for by
Tenant when obtained, and receipted bills therefor shall be exhibited to Owner.
Renewal policies shall be procured and such policies, if required by any
mortgagee or lessor of the Demised Premises, or certificates thereof shall be
submitted to Owner with receipted bills showing proof of payment of premiums
therefor at least thirty (30) days prior to the expiration of the existing
policies. All insurance policies shall be issued by companies licensed to do
business in New York State, with an A.M. Best rating of not less than A-X, and
all such policies shall provide that the insurer will not cancel or modify said
policies without first giving Owner thirty (30) days prior written notice.

(c) In the event of the failure of Tenant to procure or pay for any insurance
required by the terms of this lease, then Owner may, without further notice to
Tenant and in addition to any other remedies it may have, procure the same and
pay the premiums therefor; and any sums expended by Owner for this purpose shall
be and become due and payable to Owner as Additional Charges and shall be paid
to Owner on demand. Owner shall have the same remedies for the nonpayment
therefor as for the nonpayment of Fixed Rent.

(d) Owner may from time to time require that the amount of the insurance to be
maintained by Tenant under this Article be increased to the amount which is then
customarily required by prudent owners of first class office buildings in
midtown Manhattan.

42. ELECTRIC ENERGY.

(a) Subject to the provisions of this Article 42, Owner shall furnish the
electric energy that Tenant shall reasonably require in the Demised Premises for
the purposes permitted under this lease on a “rent inclusion” basis and there
shall be no separate charge to Tenant for such electric energy, such electric
energy being included in Owner’s services which

 

- 11 -



--------------------------------------------------------------------------------

are covered by the Fixed Rent. Owner and Tenant agree that the Base Electric
Charge (hereinafter defined) represents the amount initially included in the
annual Fixed Rent set forth in Section 37(b) hereof to cover the furnishing of
such electric energy by Owner on a rent inclusion basis and that such Base
Electric Charge component of Fixed Rent shall in no event be subject to
reduction, but shall be subject to being increased as hereinafter provided.
Owner shall not be liable in any event to Tenant for any failure, interruption
or defect in the supply or character of electric energy furnished to the Demised
Premises by reason of any requirement, act or omission of the public utility
serving the Building with electricity or for any other reason not attributable
solely to Owner’s willful misconduct or gross negligence (but in no event shall
Owner be responsible for any consequential damages). For purposes of this
Article 42, the “Base Electric Charge” shall mean an annual amount equal to Nine
Thousand Nine Hundred Forty-Seven and 00/100 Dollars ($9,947.00).

(b) Owner will furnish electric energy to Tenant through currently installed
electric facilities for Tenant’s reasonable use of such lighting and other
electrical fixtures, appliances and equipment required for the conduct of
Tenant’s business in the Demised Premises. At any time, and from time to time,
after Tenant shall have entered into possession of the Demised Premises, or any
portion thereof, Owner may designate an independent electrical consultant to
make a survey or resurvey of the electrical consumption and power load on the
Demised Premises to determine Tenant’s average electrical consumption and demand
taking into account, such usage factors as Owner may reasonably determine. If
the cost of Tenant’s average electrical consumption is greater than the
estimated consumption upon which the “electric rent inclusion plan” was
initially based (or greater than the Base Electric Charge (as such charge and
the fixed rent may have previously been increased pursuant to a previous survey
and/or Section 42(c) below) the Fixed Rent hereunder shall, upon written notice
from Owner to Tenant, be increased by the incremental annual cost of Tenant’s
consumption and demand, as estimated by the electrical consultant, effective as
of the date the increase in such electric consumption occurred (as determined by
the electrical consultant) or, with respect to the initial survey, as of the
Commencement Date. The initial unpaid amount of each such adjustment shall be
paid within ten (10) days after Owner furnishes Tenant with a statement thereof.
Thereafter, the Fixed Rent shall be increased appropriately. In no event shall
the “rent-inclusion” component Of Fixed Rent hereunder ever be less than the
Base Electric Charge.

(c) If at any time during the term of this lease the Electric Rate (as
hereinafter defined) shall be changed so as to exceed the Electric Rate then in
effect on the date of this lease (as same may have been increased pursuant to
the provisions of this Article), then, effective as of the date of each such
change in the Electric Rate, the charge for electricity included in the Fixed
Rent shall be increased or decreased in proportion to such change in the
Electric Rate (as determined by Owner’s electrical consultant but in no event,
however, shall such electric consumption charge be reduced below the Electric
Rate then in effect). The term “Electric Rate” shall mean at the time in
question 110% of the public utility (and/or third party supplier) rate schedule
(including all surcharges, taxes, fuel adjustments, taxes regularly passed on to
consumers by the public utility, and other sums payable in respect thereof) for
the supply of electric energy to Owner for the Building. Notwithstanding the
foregoing provisions of this Section, if the public utility rate schedule (with
such inclusions) applicable to Owner for the purchase of electric energy for the
Building shall be less than the public utility rate schedule applicable to Owner
if Owner were to purchase electricity solely for the Demised Premises, then the
higher rate schedule shall be used in determining the Electric Rate.

(d) Tenant’s use of electric energy in the Demised Premises shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Demised Premises.

(e) Owner reserves the right to discontinue furnishing electric energy to Tenant
in the Demised Premises at any time upon not less than 30 days’ notice to
Tenant. If Owner exercises such right, this lease shall continue in full force
and effect and shall be unaffected thereby, except that from and after the
effective date of such termination Owner shall not be obligated to furnish
electric energy to Tenant and the Fixed Rent payable under this lease shall be
reduced by an amount equal to the “rent inclusion” component of such Fixed Rent.
If Owner so discontinues furnishing electric energy to Tenant, Tenant shall
arrange to obtain electric energy directly from the public utility company
furnishing electric energy to the

 

- 12 -



--------------------------------------------------------------------------------

Building. Such electric energy may be furnished to Tenant by means of the then
existing Building system feeders, risers and wiring to the extent that the same
are available, suitable and safe for such purpose. All meters and additional
panel boards, feeders, risers, wiring and other conductors and equipment which
may be required to obtain electric energy directly from such public utility
company shall be furnished and installed by Owner at Tenant’s expense, but Owner
may, at its option, before commencing any such work or at any time thereafter,
require Tenant to furnish to Owner such security in form (including, without
limitation, a bond issued by a corporate surety licensed to do business in New
York) and amount as Owner shall deem necessary to assure the payment for such
work by Tenant.

43. OWNER’S SERVICES.

Supplementing the provisions of Article 29 of this lease:

(a) Subject to the provisions of Section 29(e) hereof, Owner shall, at Owner’s
expense (except as set forth below), furnish cool and tempered air
(“air-conditioning”) at reasonable temperatures, pressures and degrees of
humidity and in reasonable volumes and velocities at suitable locations in the
Demised Premises from 8:00 a.m. to 6:00 p.m. (“Business Hours”) on Business
Days, from April 1 through October 31. As used herein, the term “Business Days”
shall mean all days except (1) Saturdays, (2) Sundays and (3) the following
holidays: New Year’s Day, Martin Luther King Day, President’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving, the day following Thanksgiving,
Christmas and any other days which shall be either (x) observed by the federal
or state governments as legal holidays or (y) designated as a holiday by the
applicable Building Service Union Employee Service contract or by the applicable
Operating Engineers contract.

(b) If Tenant requires base-Building ventilation or air-conditioning services
during hours other than Business Hours on Business Days, Owner shall furnish
such services initially at the rates set forth on Exhibit C (subject to increase
as set forth in Section 43(g) below) per hour, per zone, of service to Tenant at
Tenant’s expense (minimum 4 hours).

(c) Owner shall not be responsible for any failure to supply air-conditioning at
reasonable temperatures, pressures or degrees of humidity or in reasonable
volumes or velocities in any room or other area of the Demised Premises by
reason of any machinery or equipment installed therein by Tenant, or which has a
human occupancy factor in excess of one person per 100 rentable square feet.
Tenant agrees to cooperate fully with Owner at all times and to abide by all
regulations and requirements which Owner may reasonably prescribe for the proper
functioning and protection of said air-conditioning system.

(d) (i) Owner will cause the general and executive office portions of the
Demised Premises to be cleaned in accordance with the cleaning specifications
annexed hereto as Exhibit B and made a part hereof. Tenant shall pay to Owner as
Additional Charges (within ten (10) days after demand therefor) Owner’s charge
for (x) any cleaning of the Demised Premises or any part thereof which is above
the Building-standard requirements, (y) any cleaning done at the request of
Tenant of any portions of the Demised Premises which may be used for the
preparation, dispensing or consumption of food or beverages or for storage,
shipping room, classroom or similar purposes or predominantly for the operation
of computer, data processing or similar equipment and (z) the removal of any of
Tenant’s above Building-standard refuse and rubbish from the Building.

(ii) All cleaning which is in addition to the base Building cleaning shall be
provided by Owner’s vendor of such services. Owner, its cleaning contractor and
their employees shall have access to the Demised Premises at all times after
5:30 P.M. and before 8:00 A.M. and shall have the right to use, without charge
therefor, all light, power and water in the Demised Premises reasonably required
to clean the Demised Premises as required under this Section. Tenant shall
comply with any rules Owner and/or its cleaning contractor and/or any consultant
to Owner may establish regarding the management and recycling of solid waste, as
may be necessary for Owner to comply with any applicable legal requirements.

 

- 13 -



--------------------------------------------------------------------------------

(e) Owner, at its expense, shall furnish adequate water to the Demised Premises
for drinking, lavatory and cleaning purposes. If Tenant uses water for any other
purpose or in unreasonable quantities, Owner may install, at Tenant’s sole cost
and expense, meters to measure Tenant’s consumption of water for such other
purposes, and the cost of maintaining such meters shall be paid by Tenant.
Tenant shall reimburse Owner for the quantities of water shown on such meters
and Owner’s reasonable charge for the production of any hot water, on demand.

(f) Subject to the terms of this lease, throughout the term, Owner shall make
(i) all passenger elevators in the elevator bank serving the Demised Premises
available from the lobby to service the Demised Premises during Business Hours
on Business Days and (ii) at least one passenger elevator in the elevator bank
serving the Demised Premises available from the lobby to service the Demised
Premises at all other times. Throughout the term of this lease and subject to
such rules and regulations of Owner as may from time to time be in effect,
Tenant shall be entitled, during Business Hours on Business Days, to use the
freight elevators serving the Demised Premises on a first-come, first serve
basis in common with Owner and the other tenants of the Building. If Tenant
shall require the use of the Building’s freight elevators at times other than
Business Hours on Business Days, Owner shall provide the same for the use of
Tenant on a first-come, first-serve scheduled basis with Owner and the other
tenants or occupants of the Building, provided Tenant gives Owner reasonable
notice of the time and use of such elevators and Tenant pays, as Additional
Charges within ten (10) days after demand, for each freight elevator an amount
equal to Owner’s Building standard hourly charge therefor. Notwithstanding the
foregoing (but nevertheless subject to the above restrictions), provided that
Tenant is not then in default in the payment of Fixed Rent or Additional Charges
and Tenant is not in default of any other provision of this lease beyond the
expiration of any applicable notice and/or cure period, Tenant shall be entitled
to receive eight (8) hours overtime use of the freight elevators during Tenant’s
initial move-in to the Demised Premises, at no charge to Tenant.

(g) Owner’s charges in effect on the date hereof for various services are set
forth on Exhibit C annexed hereto, which charges are subject to increase from
time-to-time as determined by Owner based upon union rates and market changes.

(h) Notwithstanding anything to the contrary herein, if Tenant is in default
under any of the covenants of this lease, Owner shall not be required to furnish
any overtime services (i.e., other than during Business Hours on Business Days)
unless Tenant shall have first delivered to Owner adequate cash or other
security for the payment of such overtime services, as determined by Owner.

44. LATE CHARGE. In addition to any other remedies Owner may have under this
lease, and without reducing or adversely affecting any of Owner’s rights and
remedies hereunder, if any Fixed Rent or Additional Charges payable by Tenant to
Owner hereunder is not paid within five (5) days of the due date thereof, Tenant
shall pay Owner as Additional Charges, on or before the first day of the
following month, 8¢ for each dollar so overdue, or the maximum rate permitted by
law, whichever is less, in order to defray Owner’s administrative and other
costs in connection therewith.

45. BROKER. Tenant represents to Owner, and Owner represents to Tenant, that CB
Richard Ellis, Jones Lang LaSalle Broker, Inc. and Macklowe Management LLC
(collectively, “Broker”) are the only brokers or agents with whom each such
party has had any conversations or negotiations concerning the Demised Premises
or this lease. Each party hereto hereby agrees to indemnify and hold the other
party harmless from and against (a) any claim for a brokerage commission made by
any party other than Broker and (b) any expenses incurred by such party in
connection with such claim, to the extent such claim arises out of the
misrepresentation by such other party. Owner shall pay the commission due to
Broker, if any, pursuant to a separate written agreement.

46. MISCELLANEOUS PROVISIONS.

(a) No agreement shall be effective to change, modify, waive, release,
discharge, terminate or effect an abandonment of this lease, in whole or in
part, unless such agreement is in writing, expressly refers to this lease and is
signed by the party against whom

 

- 14 -



--------------------------------------------------------------------------------

enforcement of the change, modification, waiver, release, discharge, termination
or effectuation of the abandonment is sought.

(b) Owner and any successor in interest to Owner shall be under no personal
liability with respect to any of the provisions of this lease, and if Owner or
any successor in interest to Owner is in breach or default with respect to its
obligations under this lease, Tenant shall look solely to the equity of Owner or
such successor in interest in the Land and Building of which the Demised
Premises form a part and the proceeds thereof (including rental income,
insurance proceeds, condemnation proceeds, sale proceeds and excess proceeds of
any refinancing) for the satisfaction of Tenant’s remedies and in no event shall
Tenant attempt to secure any personal judgment against Owner or against any
successor in interest to Owner or against any partner, member, principals
(disclosed or undisclosed), employee or agent of Owner or any successor in
interest to Owner by reason of such default by Owner or any successor in
interest to Owner.

(c) If and to the extent that there is a conflict between the provisions
contained in the printed portion of the lease to which this Rider is attached
and the provisions contained in this Rider, then the provision contained in this
Rider shall govern and be controlling to the extent necessary to resolve such
conflict.

(d) Notwithstanding anything to the contrary herein, Owner shall not be in
default of any of its obligations hereunder unless Owner has failed to perform
such obligation within thirty (30) days of receipt of notice from Tenant of such
failure, provided that if the nature of such default is such that more than
thirty (30) days is required to cure the same, Owner shall not be in default
hereunder if Owner commences such cure within such thirty (30) day period and
diligently prosecutes the same to completion.

(e) Notwithstanding any provision of this lease to the contrary, if Tenant shall
request Owner’s consent pursuant to any of the provisions of this lease and
Owner shall fail or refuse to grant such consent, Tenant shall not be entitled
to, and Tenant hereby waives, any monetary damages, and Tenant shall not make
any claim for monetary damages by way of setoff, counterclaim or defense, based
upon any claim or assertion by Tenant that Owner has withheld or delayed
granting any such consent, and Tenant’s sole remedy to dispute Owner’s failure
or refusal to grant its consent shall be an action for specific performance or
injunction and such remedy shall be available only in those cases where Owner
has expressly agreed in writing not to unreasonably withhold its consent or
where as a matter of law Owner may not unreasonably withhold its consent.

(f) Intentionally Omitted.

(g) Notwithstanding any provision of this lease to the contrary, if, more than
two (2) times during the term of this lease, (i) Tenant, or anyone claiming by,
through or under Tenant, tenders to Owner a check in respect of any amount due
and payable under this lease, and (ii) such check is returned unpaid for any
reason, including, without limitation, for reason of insufficient funds, then
Owner shall have the right (but no obligation) to require that all amounts due
and payable under this lease for the remainder of the term of this lease be
remitted in certified funds.

(h) Tenant shall indemnify and hold harmless Owner and Owner’s mortgagee and its
and their respective partners, directors, officer, agents and employees from and
against any and all claims arising from or in connection with (i) and conduct or
management of the Demised Premises or of any business therein, or any work or
thing whatsoever done, or any condition created (other than by Owner or its
managing agent) in or about the Demised Premises during the term of this lease
or during the period of time, if any, prior to the commencement date that Tenant
may have been given access to the Demised Premises; (ii) any act, omission or
negligence of Tenant or any of its subtenants or licensees or its or their
partners, directors, officers, agents, employees or contractors; (iii) any
accident, injury or damage whatever (unless caused solely by Owner’s negligence)
occurring in, at or upon the Demised Premises; and (iv) any breach or default by
Tenant in the full and prompt payment and performance of Tenant’s obligation
under this lease; together with all costs, expenses and liabilities incurred in
or in connection with each such claim or action or proceeding brought thereon,
including, without

 

- 15 -



--------------------------------------------------------------------------------

limitation, reasonable attorneys’ fees and expenses. In case any action or
proceeding be brought against Owner and/or its mortgagee and/or its or their
partners, directors, officers, agents and/or employees by reason of any such
claim, Tenant, upon notice from Owner or such mortgage, shall resist and defend
such action or proceeding (by counsel reasonably satisfactory to Owner or such
mortgagee). The provisions of this Section 46(h) shall survive the expiration or
earlier termination of this lease.

(i) Supplementing the provisions of Article 35 of this lease, each estoppel
certificate furnished pursuant to said Article 35 shall also include such
additional information as Owner shall reasonably request.

(j) Supplementing the provisions of Article 34 of this lease, Tenant shall
immediately replenish the portion of the security deposit from time to time
applied by Owner pursuant to said Article 34.

(k) Tenant shall pay to Owner, as Additional Charges with respect to each
calendar year during the term of this lease, an amount (collectively, “Tenant’s
Insurance and Security Payment”) equal to Tenant’s Percentage of the Insurance
Costs and Security Costs for such year exceeds the Insurance Costs and Security
Costs for the 2009 calendar year. At any time after the expiration of such year,
Owner may furnish to Tenant a statement setting forth the Tenant’s Insurance and
Security Payment for such year, which Tenant shall pay within thirty. (30) days
after Tenant’s receipt of such statement from Owner. The Insurance Costs and
Security Costs upon which Tenant’s Insurance and Security Payment is based shall
be appropriately pro rated for the calendar years in which the Commencement Date
and Expiration Date shall occur. As used herein, (x) the term “Insurance Costs”
means all costs and expenses incurred by or on behalf of Owner and/or its
management company with respect to insurance carried with respect to the
Building and (y) the term “Security Costs” means all costs and expenses incurred
by or on behalf of Owner and/or its management company with respect to the
safety and security of the Building and the occupants thereof, including
(i) wages, salaries, disability benefits, pensions, hospitalization, retirement
plans, severance packages and group insurance for employees engaged in
activities related to the safety and security of the Building and the occupants
thereof (but not employees utilized by Owner for the ordinary day-to-day
operation of the Building to the extent used for other than safety and security
purposes), (ii) the costs of acquisition, installation, operation, rental,
repair and maintenance of any mechanical, electronic or other systems and
equipment designed to preserve or enhance the safety and security of the
Building and the occupants thereof, (iii) the costs of any safety or security
services or supplies provided to the Building by any contractors, servicers or
suppliers, including any of the items described in clauses (i) or (ii) of this
sentence, if provided by others, and (iv) the annual depreciation or
amortization, on a straight-line basis over the useful life as reasonably
determined by Owner (with interest on the unamortized portion at the Prime Rate
announced from time to time by JPMorgan Chase Bank or its successor in interest
at its headquarters in New York City plus 2% per annum), of any Security Costs
of a capital nature. Notwithstanding the foregoing, in no event shall Tenant’s
Insurance and Security Payment for each calendar year exceed $2,500.00 in the
aggregate for such calendar year.

(1) (A) Supplementing the provisions of Article 17 above, in case any of the
following events shall occur:

(i) Tenant shall at any time be in default of any of Tenant’s monetary
obligations contained herein and such default shall continue for five
(5) Business Days; or

(ii) Tenant shall at any time be in default in any of its covenants and
agreements contained herein, and such default shall continue for thirty
(30) days after written notice thereof has been given to Tenant by Owner
specifying the particulars thereof, and Tenant shall not within such 30-day
period commence with due diligence and dispatch the curing of such default, or,
having so commenced, shall thereafter fail to complete with diligence the curing
of such default within sixty (60) days after the notice of default; or

(iii) Tenant shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking or acquiescing

 

- 16 -



--------------------------------------------------------------------------------

in any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief for itself under any present or future federal,
state or other statute, law or regulation relating to bankruptcy, insolvency or
other relief for debtors; or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
part of its property, or of any or all of the royalties, revenues, rents, issues
or profits thereof, or shall make any general assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due; or

(iv) A court of competent jurisdiction shall enter an order, judgment or decree
approving a petition filed against Tenant seeking any reorganization,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, and such order, judgment or decree shall remain unvacated
and unstayed for an aggregate of sixty (60) days (whether or not consecutive)
from the first date of entry thereof; or any trustee, receiver or liquidator of
Tenant or of all or any part of its property, or of any or all of the royalties,
revenues, rents, issues or profits thereof shall be appointed without the
consent or acquiescence of Tenant and such appointment shall remain unvacated
and unstayed for an aggregate of sixty (60) days (whether or not consecutive);
or

(v) A writ of execution or attachment or similar process shall be levied against
any equipment in the Demised Premises, any purported interest of Tenant in the
Demised Premises, or Tenant’s rights to payments hereunder; and such execution,
attachment, or similar process is not released, bonded, satisfied or stayed
within ten (10) days after its entry or levy:

then, upon the occurrence of any such events, in addition to any and all rights
and remedies of Owner under this lease, including the right to seek damages for
any breach of this lease, Owner shall have the right, at its option, to
terminate this lease by giving five (5) days’ written notice to Tenant of its
intent to terminate this lease and the estate created hereby, and, in the event
such notice is given, this lease and the estate herein granted shall terminate
upon the expiration of such five (5) days with the same effect as if the last of
such days were the Expiration Date, but Tenant shall remain liable for damages
as provided herein or pursuant to law.

(B) Upon the expiration or earlier termination of this lease for any reason,
Owner may, upon such early termination of this lease as provided in
Section 46(1)(A) above, without notice, re-enter the Demised Premises either by
force or otherwise, and dispossess Tenant and the legal representative of Tenant
or other occupant of the Demised Premises by summary proceedings or otherwise,
and remove their effects and hold the Demised Premises as if this lease had not
been made and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end.

(m) Tenant shall cause the Demised Premises to be free at all times of all rats,
mice, other vermin and insects and shall take whatever reasonable precautions
that Owner deems necessary to prevent any such vermin or insects from existing
in the Demised Premises or permeating into any other parts of the Building or
outside the Building. If it is reasonably determined by Owner that such services
are necessary in the Demised Premises, Tenant shall employ an exterminator who
will utilize the best prevailing method for the prevention of any infestation
by, and extermination of, said animals and insects. If, in Owner’s reasonable
judgment, Tenant shall fail to satisfactorily carry out the provisions of this
subparagraph, Owner may, but shall not be obligated to, employ an exterminator
service, and the cost and expense incurred by Owner for such exterminator
service shall be repaid to Owner by Tenant, on demand, and such amounts so
repayable shall be considered Additional Charges hereunder. Notwithstanding the
foregoing, Owner shall have the right to designate an exterminator or
exterminating company to provide services to the office portions of the
Building, and Tenant shall pay Tenant’s pro rata share of the cost and expense
of employing such exterminator or exterminating company in the event Tenant or
Tenant’s exterminator or exterminating company fails to keep the Demised
Premises free of vermin and insects.

(n) Tenant shall pay to Owner, as Additional Charges with respect to each
calendar year during the term of this lease, an amount (collectively, “Tenant’s
BID Payment”) equal to Tenant’s Percentage of the BID Charges (as hereinafter
defined) for such calendar year.

 

- 17 -



--------------------------------------------------------------------------------

At any time after the expiration of such year, Owner may furnish to Tenant a
statement (which shall include invoices or other reasonably detailed evidence of
the BID Charges for such calendar year) setting forth the Tenant’s BID Payment
for such year, which Tenant shall pay within thirty (30) days after Tenant’
receipt of such statement from Owner. The BID Charges upon which Tenant’s BID
Payment is based shall be appropriately pro rated for the calendar years in
which the Commencement Date and Expiration Date shall occur. As used herein, the
term “BID Charges” means all charges imposed upon or against the Land and/or
Building, Owner or the owner of the Land and/or Building with respect to any
business improvement district.

(o) Subject to the provisions of this lease, Tenant shall have access to the
Building, at least one (1) passenger elevator serving the 12th floor, and the
Demised Premises, 24 hours a day, 7 days a week.

(p) Subject to the terms of this lease, Tenant any, at its expense, install
signage on the entrance door to the Demised Premises that identifies Tenant,
which signage shall be of design, size, material and quality, and installed in
location(s), in each case in accordance with the standard signage program
adopted by Owner from time-to-time for the Building. Any such signage installed
by (or at the direction of) Tenant shall be removed by Tenant on or prior to the
Expiration Date or the earlier termination of this lease. The installation and
removal of signage (including, without limitation, the repair of any damage
occasioned thereby) shall be performed at Tenant’s sole cost and expense.

(ii) If Owner shall maintain a directory in the Building lobby, Tenant shall be
entitled to not fewer than Tenant’s Percentage of available listings on said
directory.

(q) Tenant shall have the right to non-exclusive use of the Building conference
rooms located on the second floor of the building, in common with Owner, other
tenants and occupants of the Building, and any other persons or entities to
which Owner shall allow use of said conference rooms. Availability of the
conference rooms shall be on a first-come first-serve basis and Tenant shall
pay, on demand, Owner’s then established charge for use of the conference rooms
and any charges for incidental services provided by Owner in connection
therewith. As of the date of this lease, the base rate for use of such
conference rooms is $150.00 per hour, but Tenant acknowledges that such rate may
change from time to time during the term of this lease.

(r) If any of the Fixed Rent or Additional Charges payable under the terms and
provisions of this lease shall be or become uncollectible, reduced or required
to be refunded because of any act or law enacted by a governmental authority,
Tenant shall enter into such agreement(s) and take such other steps (without
additional expense to Tenant) as Owner may request and as may be legally
permissible to permit Owner to collect the maximum rents which from time to time
during the continuance of such legal rent restriction may be legally permissible
(and not in excess of the amounts reserved therefor under this lease). Upon the
termination of such legal rent restriction, (i) the Fixed Rent and/or Additional
Charges shall become and thereafter be payable in accordance with the amounts
reserved herein for the periods following such termination, and (ii) Tenant
shall pay to Owner promptly upon being billed, to the maximum extent legally
permissible, an amount equal to (x) the Fixed Rent and/or Additional Charges
which would have been paid pursuant to this lease but for such legal rent
restriction less (y) the rents paid by Tenant during the period such legal rent
restriction was in effect.

(s) (i) As a further inducement to Owner to enter into this lease with Tenant,
Tenant hereby agrees that with respect to the service of a notice of petition or
petition upon Tenant by Owner in any proceeding commenced by Owner against
Tenant under the Real Property Actions and Proceedings Law of the State of New
York, service of such notice of petition or petition in any such proceedings
shall be effective if made upon Tenant at the Demised Premises, irrespective of
the fact that Tenant’s principal office or principal place of business, or any
other office or place of business of Tenant is located at a place other than the
Demised Premises.

 

- 18 -



--------------------------------------------------------------------------------

(ii) Tenant agrees that a New York judgment against Tenant shall be enforceable
as a final judgment, binding on Tenant in the jurisdiction of Tenant’s formation
and principal place of business, with all local defenses waived to the fullest
extent. At any time and from time to time, Tenant agrees to execute and deliver
to Owner an express waiver (in writing) of any such local defenses or
limitations on suretyship or otherwise, to the extent that applicable law
permits such waiver.

(t) This lease shall be deemed to have been jointly prepared by both of the
parties hereto, and any ambiguities or uncertainties herein shall not be
construed for or against either of them.

(u) Except as otherwise expressly provided in this lease, the obligations of
this lease shall bind and benefit the successors and assigns of the parties
hereto with the same effect as if mentioned in each instance where a party is
named or referred to; provided, however, that no violation of the provisions of
Article 40 shall operate to vest any rights in any successor or assignee of
Tenant.

(v) This lease shall not be binding on Owner or Tenant unless and until each of
Owner and Tenant shall have executed this lease and Owner shall have delivered a
fully executed original counterpart of this lease to Tenant

47. NOTICES. All notices, consents, demands and other communications from one
party to the other that are given pursuant to the terms of this lease shall be
in writing and shall be delivered (including delivery by commercial delivery
services), or sent by the United States mail, certified or registered (return
receipt requested), postage prepaid, or sent via nationally recognized overnight
courier. Notices shall be deemed given (i) on the date of delivery, if delivered
via commercial delivery service (unless such date is a weekend or holiday, in
which event such notice shall be deemed given on the next succeeding Business
Day), (ii) three (3) Business Days following deposit in the United States mail,
if sent via certified or registered mail (return receipt requested) or (iii) on
the Business Day next succeeding the date upon which such notice is given to any
nationally recognized overnight courier. All notices, consents, demands and
other communications shall be addressed as follows:

 

If to Owner:    400 Madison Avenue Owner LLC    c/o Macklowe Properties    767
Fifth Avenue    New York, New York 10153    Attn: General Counsel If to Tenant:
   Prior to the Commencement Date:    TradeStation Securities, Inc.    8050 SW
10th Street    Plantation, Florida 33324    Attn: William Cahill                
                 President    With a copy to:    TradeStation Securities, Inc.
   8050 SW 10th Street    Plantation, Florida 33324    Attn: Marc J. Stone –
Vice President and General Counsel    After the Commencement Date:   
TradeStation Securities, Inc.    400 Madison Avenue, Suite 12A    New York, New
York 10017    Attn: William Katz, Senior Managing Director    With a copy to:

 

- 19 -



--------------------------------------------------------------------------------

   TradeStation Securities, Inc.   

8050 SW 10th Street

  

Plantation, Florida 33324

  

Attn: Marc J. Stone – Vice President and General Counsel

Notwithstanding the foregoing, communications from Owner, such as correspondence
and Rent bills for Fixed Rent and/or Additional Charges, which are sent in the
ordinary course of business need only be sent to Tenant and may be sent
exclusively by regular mail.

48. HOLDOVER.

(a) If Tenant shall hold over after the expiration or sooner termination of the
term of this lease, then Tenant shall pay on the first day of each month of the
holdover period as Fixed Rent, an amount equal to two (2) times the greater of
(i) one-twelfth of the sum of the Fixed Rent and Additional Charges payable by
Tenant during the last year of the term of this lease and (ii) the fair market
rental value of the Demised Premises during the holdover period (as determined
by Owner). It is stipulated and agreed that Owner shall not be required to
perform any work, furnish any materials or make any repairs within the Demised
Premises during the holdover period. It is further stipulated and agreed that if
Owner shall, at any time after the expiration or sooner termination of the term,
proceed to remove Tenant from the Demised Premises as a holdover, the Fixed Rent
for the use and occupancy of the Demised Premises during any holdover period
shall be calculated in the same manner as set forth above. In addition to the
foregoing, Owner shall be entitled to recover from Tenant any losses or damages
arising from such holdover. No holding over by Tenant shall operate to extend
the term of this lease.

(b) Anything to the contrary notwithstanding, the acceptance of any rent paid by
Tenant pursuant to Section 48(a) above shall not preclude Owner from commencing
and prosecuting a holdover or summary eviction proceeding, and the preceding
sentence shall be deemed to be an “agreement expressly providing otherwise”
within the meaning of Section 232-c of the Real Property Law of the State of New
York.

(c) If Tenant shall hold-over or remain in possession of any portion of the
Demised Premises beyond the Expiration Date, Tenant shall be subject not only to
summary proceeding and all damages related thereto, but also to any damages
arising out of any lost opportunities (and/or new leases) by Owner to re-let the
Demised Premises (or any part thereof). All damages to Owner by reason of such
holding over by Tenant may be the subject of a separate action and need not be
asserted by Owner in any summary proceedings against Tenant.

49. SECURITY DEPOSIT. Supplementing the provisions of Article 34 hereof:

(a) On the date hereof, Tenant shall be obligated to deliver to Owner security
in the amount of Ninety Thousand Four Hundred Four and 00/100 Dollars
($90,404.00) (the “Security Deposit”) either in the form of (i) cash or (ii) an
unconditional irrevocable letter of credit (an “L/C”) in the original principal
amount of the Security Deposit.

(b) If Tenant shall elect to deliver the Security Deposit in the form of an L/C,
Tenant shall deliver to Owner an L/C in the amount of the Security Deposit in
the form of Exhibit D attached hereto and otherwise in substance reasonably
satisfactory to Owner naming Owner as beneficiary, as security for the faithful
performance and observance by Tenant of this lease. The L/C and any renewal L/C
shall be drawn on a bank or trust company located in New York City which is a
member of the New York Clearing House Association, or otherwise reasonably
satisfactory to Owner. If Tenant defaults in the full and prompt payment and
performance of any of Tenant’s covenants or obligations under this lease beyond
any applicable notice and cure period, including, without limitation, a default
in the payment of Fixed Rent or Additional Charges, or a failure to timely
provide a renewal L/C to Owner as provided below, Owner may present the L/C for
payment and use, apply or retain the whole, or any part of the proceeds thereof,
to the extent required for the payment of any Fixed Rent, Additional Charges or
any. other sums owing or which may become due and owing under this lease. If
Owner shall so apply, use or retain all or any part of the Security Deposit,
Tenant shall upon demand by

 

- 20 -



--------------------------------------------------------------------------------

Owner, immediately deposit with Owner a sum of cash or an endorsement to the L/C
in form and substance reasonably satisfactory to Owner equal to the amount used,
applied or retained, as security as aforesaid, failing which Owner shall have
the same rights and remedies as under this lease for non-payment of Fixed Rent.
In the event that Tenant shall fully and faithfully comply with the terms,
covenants and conditions of this lease, the L/C, or so much of the proceeds
thereof as shall remain after any application pursuant to the terms of this
lease, shall be returned to Tenant promptly after the expiration or sooner
termination of the term hereof and delivery of possession of the entire Demised
Premises to Owner in the manner required by the terms of this Lease. The L/C
shall provide that it is transferable without the bank’s consent, at no charge
to Owner (or, if there is such a charge to transfer the L/C, Tenant shall pay
such charge within five (5) Business Days after demand by Owner, failing which
Owner may present the L/C for payment). Tenant agrees to cause the bank to renew
said L/C, in the same form (or such other form as may be satisfactory to Owner
in its sole discretion) from time to time during the term of this lease, at
least thirty (30) days prior to the expiration of said L/C or any renewal
thereof so that an L/C issued by the bank to Owner shall be in force and effect
through the term of this lease. In the event of any sale, transfer or leasing of
Owner’s interest in the Building, Owner shall transfer either the L/C or any
sums collected thereunder, together with any other unapplied sums held by Owner
as security and the interest thereon, if any, to which Tenant is entitled, to
the vendee, transferee or lessee, and after such transfer and upon giving notice
to Tenant of such fact and the name and address of the transferee, Owner shall
thereupon be released by Tenant from all liability for the return or payment
thereof, and Tenant shall look solely to the new owner for the return of payment
of same.

(c) Owner, in its sole discretion, may apply the Security Deposit against any
obligation under this lease in any order it may elect including, without
limitation, any Fixed Rent and Additional Charges that accrue after Tenant
vacates the Premises and/or any re-letting charges incurred by Owner as a result
of Tenant vacating the Premises prior to the expiration of this lease. Further,
Owner may enforce the provisions of any guaranty securing Tenant’s obligations
under this lease.

50. OWNER’S INITIAL WORK.

(a) Owner or its designated contractor(s), in accordance with the provisions of
this Article 50, shall perform the work (“Owner’s Initial Work”) set forth in
the plan attached hereto as Exhibit E and made a part hereof; provided, however,
that Owner shall have the right to make any changes in Owner’s Initial Work
required by any governmental department or bureau having jurisdiction over the
Building. Tenant may not make changes to Owner’s Initial Work during Owner’s
performance thereof. Owner’s Initial Work shall be performed by Owner only once,
it being understood that Owner’s obligation to perform Owner’s Initial Work is a
single, non-recurring obligation. Tenant shall have no right to make any changes
to Owner’s Initial Work.

(b) (i) For purposes of this lease, the term “Substantial Completion Date” shall
mean the date on which Owner’s Initial Work is substantially completed or would
have been substantially completed but for any Tenant’s Delay, (as hereinafter
defined) it being understood that substantial completion shall occur
notwithstanding the fact that minor details, balancing or adjustments may not
then have been completed, provided that such uncompleted work shall not
materially interfere with Tenant’s use of the Demised Premises. The taking of
possession of the demised premises by Tenant shall be deemed a delivery of the
demised premises by Owner, substantial completion of Owner’s Initial Work and an
acceptance by Tenant of the demised premises, subject to the existence of latent
defects and the completion of any minor punchlist work. Owner shall proceed
diligently to complete any such punchlist work, using commercially reasonable
efforts to complete all punchlist items within thirty (30) days after the
Substantial Completion Date.

(ii) Tenant hereby acknowledges that the Commencement Date hereunder is
indeterminate and shall occur only as provided herein and in Article 37 hereof
and, except as expressly set forth in Section 37(e) above, Tenant, therefore,
waives any right to rescind this lease under any applicable law, including,
without limitation, Section 223(a) of the Real Property law of the State of New
York. Except as expressly set forth in Section 37(e)

 

- 21 -



--------------------------------------------------------------------------------

above, Tenant further waives any damages which may result from any delay in the
substantial completion of Owner’s Initial Work (or any portion thereof) or the
delivery of possession of the demised premises on or by any particular date or
dates.

(c) The term “Tenant’s Delay” shall mean any delay that Owner may encounter in
commencing or performing Owner’s Initial Work (or any portion thereof) or
Owner’s other obligations pursuant to this Article 50 by reason of any act,
neglect, failure or omission by Tenant, its agents, servants, employees,
contractors or subcontractors, or in the performance of Tenant’s obligations
under this Article 50 including, without limitation, Tenant’s failure to
promptly provide information necessary for Owner to substantially complete
Owner’s Initial Work.

(d) Except for Owner’s Initial Work, Owner shall have no obligation to pay any
money or perform any other work in, or make any alteration, or improvements to,
the Demised Premises or the Building to ready the Demised Premises or the
Building for Tenant’s initial occupancy.

 

- 22 -



--------------------------------------------------------------------------------

GUARANTY

The undersigned (“Guarantor”) hereby guarantees to Owner (as hereinafter
defined), its successors and assigns, under that certain lease dated
December 14, 2009, as same may be amended from time to time (“Lease”) by and
between 400 Madison Avenue Owner LLC, as owner (“Owner”), and TRADESTATION
SECURITIES, INC., its successors and/or assigns, as tenant (“Tenant”), the
timely payment of all Fixed Rent, Additional Charges and the payment and
performance of all other obligations of Tenant of whatever nature under the
Lease, which guaranty shall be primary, absolute, and unconditional, and not
subject to counterclaim, offset, deduction, credit or defense of any nature
whatsoever, that may arise during the period commencing on the date of the Lease
through and including the date that Tenant (I) vacates the premises, (2) pays
all Fixed Rent and Additional Charges due with respect to such period,
(3) leaves the premises in broom clean condition free and clear of all liens,
encumbrances, tenancies, subtenancies and/or rights of occupancy, whether
claiming by, through or under Tenant or Guarantor or otherwise and (4) delivers
the keys and unencumbered possession of the premises to Owner in the condition
required by the provisions of the Lease. This Guaranty may not be changed orally
and Guarantor waives (a) any and all notice of this Guaranty, (b) protest,
demand for payment, notice of default or notice of non-payment, (c) the right of
trial by jury in any action for the enforcement of this Guaranty, (d) any right
of set off or counterclaim and (e) all defenses to the validity or
enforceability of this Guaranty. This Guaranty shall not be impaired or affected
by (i) any amendment, extension or modification of or addition or supplement to
any of the terms of the Lease, (ii) any assignment of Tenant’s interest in the
Lease or any subletting of the demised premises, (iii) any compromise, release,
consent, extension, indulgence or other action or inaction with respect to any
of the terms of the Lease, (iv) any substitution or release, in whole or in
part, of any security for the Lease or this Guaranty which may be held at any
time by Owner or its successors or assigns, (v) any exercise or non-exercise by
Owner or its successors or assigns of any right, power or remedy under or in
respect of the Lease or any security held by Owner with respect thereto, or any
waiver of any such right, power or remedy, (vi) any bankruptcy, insolvency,
reorganization, arrangement, adjustment, composition, liquidation, or the like
of Tenant, (vii) any limitations of Tenant’s liability under the Lease or any
limitation of Tenant’s liability which may now or hereafter be imposed by any
statute, regulation or rule of law, or any illegality, irregularity, invalidity
or unenforceability, in whole or in part, of the Lease or any term thereof,
(viii) any sale, lease or transfer of any or all of the assets of Tenant or
(ix) any other circumstance. Owner shall not be obligated to apply security
against any amounts due or to become due under the Lease prior to enforcing this
Guaranty. The liability of Guarantor under this Guaranty shall not be limited in
the event the Tenant under the Lease seeks protection under any bankruptcy or
insolvency laws or is otherwise in default of the Lease. This is a guaranty of
payment and performance and not of collection and Owner need not exercise any of
its remedies against Tenant prior to enforcing its rights under this Guaranty.
This Guaranty shall be binding on the undersigned and his heirs, executors,
personal representatives, administrators, successors and permitted assigns.
Guarantor hereby irrevocably consents and submits to the jurisdiction of any
federal, state, county or municipal court sitting in the State of New York in
respect to any action or proceeding brought therein by Owner against Guarantor
concerning any matters arising out of or in any way relating to this Guaranty or
the Lease. Guarantor hereby irrevocably designates the Secretary of State of the
State of Florida to accept service of any process on Guarantor’s behalf and
hereby agrees that such service shall be deemed sufficient. Guarantor further
agrees that any action or proceeding by Guarantor against Owner in respect to
any matters arising out of or in any way relating to this Guaranty shall be
brought only in the State of New York, County of New York.

 

TRADESTATION GROUP, INC.,

a Florida corporation

By:  

LOGO [g46879ex1023_pg023.jpg]

  Name: David H. Fleischman   Title: CFO

Dated:  

12/10/09

Address: 8050 SW 10th Street, Plantation, Florida 33324 Federal Tax ID No.:
65-097756

 

- 23 -



--------------------------------------------------------------------------------

STATE OF Florida)

COUNTY OF Broward) SS.:

On the 10th day of December in the year 2009 before me, the undersigned,
personally appeared David Fleischman personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her individual capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

LOGO [g46879ex1023_pg24a.jpg]    LOGO [g46879ex1023_pg24b.jpg]

 

- 24 -



--------------------------------------------------------------------------------

SCHEDULE A

Fixed Rent

Period

From and including the Commencement Date to, but not including, the first day of
the month after the month in which the first anniversary of the Rent
Commencement Date occurs (such first day, the “First Rent Adjustment Date”)

From and including the First Rent Adjustment Date to, but not including, the
first anniversary of the First Rent Adjustment Date

From and including the first anniversary of the First Rent Adjustment Date to,
but not including, the second anniversary of the First Rent Adjustment Date

From and including the second anniversary of the First Rent Adjustment Date to,
but not including, the third anniversary of the First Rent Adjustment Date

From and including the third anniversary of the First Rent Adjustment Date to
and including the Expiration Date

Annual

Fixed Rent*

One Hundred Sixty-Six Thousand Two Hundred Fifty-Seven and 00/100 Dollars
($166,257.00), payable in equal monthly installments of $13,854.75

One Hundred Sixty-Nine Thousand Seven Hundred Eighty-One and 08/100 Dollars
($169,781.08), payable in equal monthly installments of $14,148.42

One Hundred Seventy-Three Thousand Three Hundred Sixty-Two and 00/100
($173,362.00), payable in equal monthly installments of $14,446.83

One Hundred Seventy-Seven Thousand Fifty-Six and 60/100 Dollars ($177,056.60),
payable in equal monthly installments of $14,754.72

One Hundred Eighty Thousand Eight Hundred Eight and 04/100 Dollars
($180,808.04), payable in equal monthly installments of $15,067.34

•    The Annual Fixed Rent set forth above includes the Base Electric Charge.

 

- 25 -



--------------------------------------------------------------------------------

EXHIBIT A

Floor Plan

This floor plan is annexed to and made a part of this lease solely to indicate
the Demised Premises and its location on the 12th floor of the Building by
shading. All areas, conditions, dimensions and locations are approximate.



--------------------------------------------------------------------------------

LOGO [g46879ex1023_pg027.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

400 Madison Avenue

TENANT CLEANING LEASE EXHIBIT

Page 1 of 2

MULTI-TENANTED COMMON ELEVATOR CORRIDORS

 

•  

DAMP MOP ALL HARD FLOOR SURFACE FLOORS NIGHTLY

 

•  

SHAMPOO CARPETED FLOOR SURFACES AT MINIMUM 4X PER YEAR, SPOT CLEAN AS NEEDED.

 

•  

USING A HIGH SPEED FLOOR MACHINE SPRAY BUFF ALL HARD SURFACE AREAS WEEKLY

 

•  

SPOT CLEAN ALL WALLS, LIGHT SWITCHES AND DOORS AS NEEDED TO MAINTAIN SPOTLESS
CONDITION.

 

•  

HIGH DUST (E.G., PICTURES, CLOCKS, PARTITIONS, TOPS, ETC.) MONTHLY

 

•  

VACUUM CARPETED SURFACES NIGHTLY.

SINGLE TENANTED ELEVATOR CORRIDORS

 

•  

VACUUM ALL CARPETED SURFACES 1X PER WEEK.

 

•  

DAMP MOP ALL HARD FLOOR SURFACES NIGHTLY.

 

•  

SPOT CLEAN ALL WALLS, LIGHT SWITCHES and DOORS AS NEEDED TO MAINTAIN SPOTLESS
CONDITION.

 

•  

HIGH DUST (E.G., PICTURES, CLOCKS, PARTITIONS, TOPS, ETC.) MONTHLY.

 

•  

USING A MANUAL CARPET SWEEPER, POLICE CARPET OF ALL DEBRIS 4X PER WEEK.

WASHROOMS

 

•  

REFILL PAPER DISPENSERS, AND EMPTY TRASH NIGHTLY.

 

•  

CLEAN AND DISINFECT ALL RESTROOM FIXTURES, COUNTERS, MIRRORS, PARTITIONS, AND
BRIGHT-WORK NIGHTLY.

 

•  

MACHINE SCRUB FLOORS USING A GERMICIDAL CLEANER 1X PER MONTH.

 

•  

DUST AND CLEAN ALL RETURN VENTS AS NEEDED.

 

•  

HAND WASH ALL WALLS USING A GERMICIDAL CLEANER 1X PER MONTH.



--------------------------------------------------------------------------------

Page 2 of 2

TENANT OFFICES

 

•  

DAMP MOP ALL HARD SURFACE FLOORS NIGHTLY

 

•  

USING A MANUAL CARPET SWEEPER REMOVE ALL OBVIOUS LITTER FROM CARPETED AREAS 4X
PER WEEK.

 

•  

FULLY VACUUM ALL CARPETED AREAS FROM WALL TO WALL 1X PER WEEK.

 

•  

DUST ALL HORIZONTAL SURFACES AND COMPUTER MONITORS NIGHTLY.

 

•  

EMPTY AND DAMP WIPE ASHTRAYS NIGHTLY.

 

•  

EMPTY ALL TRASH RECEPTACLES NIGHTLY. REPLACE LINERS AS NECESSARY.

 

•  

REMOVE ALL COLLECTED TRASH AND RECYCLABLES TO DESIGNATED AREAS NIGHTLY,
CONFORMING TO APPLICABLE RECYCLING PROGRAMS.

 

•  

WIPE ALL TELEPHONES WITH DISINFECTANT, INCLUDING EAR AND MOUTH PIECES NIGHTLY.

 

•  

WIPE DRINKING FOUNTAINS WITH DISINFECTANT, AND POLISH CLEAN NIGHTLY.

 

•  

DUST ALL LOW AREAS WEEKLY.

 

•  

DUST ALL HIGH AREAS MONTHLY.

 

•  

DUST AND OR VACUUM VENETIAN BLINDS QUARTERLY.

 

•  

CLEAN AND POLISH ALL BRIGHT METAL WORK 1X PER WEEK.

 

•  

CLEAN ALL CEILING DIFFUSERS QUARTERLY.

WINDOWS: INTERIOR AND EXTERIOR

WASH ALL EXTERIOR WINDOWS AND CLEAN ALL FRAMES OF TENANT OFFICES QUARTERLY.

WASH THE INTERIOR OF ALL WINDOW GLASS AND WIPE DOWN FRAMES OF TENANT OFFICES 2X
PER YEAR.

SUPPLIES AND EQUIPMENT

CONTRACTOR IS TO SUPPLY ALL NECESSARY SUPPLIES AND EQUIPMENT, INCLUDING, BUT NOT
LIMITED TO: HAND TOWELS, TOILET TISSUE, FEMININE NAPKINS, CLEANERS, DEODORIZERS,
STRIPPERS, WAXES, PLASTIC BAGS, LINERS, ETC., IN ADDITION TO ALL EQUIPMENT
NECESSARY TO PERFORM CLEANING DUTIES ASSOCIATED WITH CLEANING A CLASS “A” OFFICE
BUILDING IN THE BOROUGH OF MANHATTAN.



--------------------------------------------------------------------------------

EXHIBIT C

Maintenance Charge Rates

[ See attached ]



--------------------------------------------------------------------------------

MACKLOWE MANAGEMENT LLC.

2009 MAINTENANCE CHARGE RATES

400 MADISON AVENUE

EFFECTIVE 1/1/09

 

GARBAGE REMOVAL    Rubbish (paper, books & office refuse)    $80.08 per cubic
yard Demolition & Construction Debris    $80.08 per cubic yard Other (furniture,
computers & office equip.)    Please contact the Property Management office for
pricing   

FREIGHT ELEVATOR SERVICE (normal freight service during business hours at no
additional cost).

 

Operator required (large deliveries; furniture, etc)    $100.94 per O/T hour (4
hour minimum on weekends)   

 

OTHER LABOR

   STRAIGHT TIME    OVERTIME

Superintendent

   $ 69.01    $ 103.52

Handyman:

   $ 65.92    $ 98.88

Porter

   $ 58.71    $ 88.07

Fire Safety Director

   $ 69.35    $ 104.03

Security Guard

   $ 47.61    $ 71.42

(4 hour minimum on weekends)

 

OVERTIME AIR CONDITIONING    $96.82        per hour/per A/C Unit    Note: There
is a (2) two hour minimum per A/C unit

 

LOST, MISSING OR REPLACEMENT SECURITY ACCESS CARDS -

EMPLOYEES OR VISITORS

   $ 36.90

PREVIOUS RATE CHANGE: 1/1/08

11/12/2009



--------------------------------------------------------------------------------

EXHIBIT D

Form of Letter of Credit

 

[Bank Name]

 

[Bank Name]

[Bank Address]  

ISSUE DATE: [                    ]

 

L/C NO.: [                    ]

Cable Address: [                                         ]  

Advising Bank

 

APPLICANT: [            ]

***************DIRECT*******************  

Beneficiary

  400 MADISON AVENUE OWNER LLC  

AMOUNT: USD[            ]

c/o MACKLOWE MANAGEMENT LLC   767 FIFTH AVENUE – 21ST FLOOR       [AMOUNT IN
WORDS] NEW YORK, NEW YORK 10153   (UNITED STATES DOLLARS)

GENTLEMEN:

WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY LETTER OF CREDIT NO:
[                    ] IN YOUR FAVOR FOR AN AGGREGATE AMOUNT NOT TO EXCEED THE
AMOUNT INDICATED ABOVE, EXPIRING AT OUR COUNTERS IN NEW YORK WITH OUR CLOSE OF
BUSINESS ON [                                        ].

THIS LETTER OF CREDIT IS AVAILABLE WITH [BANK NAME], NEW YORK AGAINST
PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [BANK NAME], NEW YORK WHEN
ACCOMPANIED BY THE DOCUMENTS INDICATED HEREIN.

BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF ITS OFFICIALS
READING: “THE AMOUNT OF THIS DRAWING USD                      UNDER [BANK NAME]
LETTER OF CREDIT NUMBER [                    ] REPRESENTS FUNDS DUE US AS
[APPLICANTS] HAS FAILED TO MEET ITS OBLIGATIONS UNDER A LEASE AGREEMENT BETWEEN
[(APPLICANT)], AS TENANT, AND [(BENEFICIARY)] AS LANDLORD.”

ALL CORRESPONDENCE AND ANY DRAWINGS PRESENTED ARE TO BE DIRECTED TO OUR OFFICE
AT [BANK ADDRESS, DEPARTMENT AND TELEPHONE #’(s)].

IT IS A CONDITION OF THIS IRREVOCABLE LETTER OF CREDIT THAT IT SHALL BE
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR AN ADDITIONAL PERIOD OF ONE YEAR
FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE, UNLESS AT LEAST 30 DAYS PRIOR
TO SUCH DATE WE SEND YOU NOTICE IN WRITING BY REGISTERED MAIL OR HAND DELIVERY
AT THE ABOVE ADDRESS, THAT WE ELECT NOT TO RENEW THIS LETTER OF CREDIT FOR SUCH
ADDITIONAL PERIOD. HOWEVER, IN NO EVENT SHALL THIS LETTER OF CREDIT BE EXTENDED
BEYOND THE FINAL EXPIRY DATE OF [                                        ] ANY
SUCH NOTICE SHALL BE EFFECTIVE WHEN SENT BY US AND UPON SUCH NOTICE TO YOU, YOU
MAY DRAW DRAFTS ON US AT SIGHT FOR AN AMOUNT NOT TO EXCEED THE BALANCE REMAINING
IN THIS LETTER OF CREDIT WITHIN THE THEN APPLICABLE EXPIRY DATE, ACCOMPANIED BY
YOUR DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF YOUR OFFICIALS READING: “THE
AMOUNT OF THIS DRAWING USD                      UNDER [BANK NAME] LETTER OF
CREDIT NUMBER [                    ] REPRESENTS FUNDS DUE US AS WE HAVE RECEIVED
NOTICE FROM [BANK NAME] OF THEIR DECISION NOT TO EXTEND LETTER OF CREDIT NUMBER
[                    ] FOR AN ADDITIONAL YEAR.”

 

 

Authorized Signature

....CONTINUED....



--------------------------------------------------------------------------------

[Bank Name]

 

[Bank Name]

[Bank Address]  

ISSUE DATE: [                    ]

 

L/C NO.: [                    ]

Cable Address: [                                         ]  

Advising Bank

 

APPLICANT: [            ]

***************DIRECT*******************  

Beneficiary

  400 MADISON AVENUE OWNER LLC  

AMOUNT: USD[            ]

c/o MACKLOWE MANAGEMENT LLC   767 FIFTH AVENUE – 21ST FLOOR       [AMOUNT IN
WORDS] NEW YORK, NEW YORK 10153   (UNITED STATES DOLLARS)

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY (BUT NOT IN PART) AND
[BANK NAME] ONLY IS AUTHORIZED TO ACT AS THE TRANSFERRING BANK.

WE SHALL NOT RECOGNIZE ANY TRANSFER OF THIS LETTER OF CREDIT UNTIL THIS ORIGINAL
LETTER OF CREDIT TOGETHER WITH ANY AMENDMENTS AND A SIGNED AND COMPLETED
TRANSFER FORM SATISFACTORY TO US IS RECEIVED BY US. TRANSFER FEES ARE FOR THE
ACCOUNT OF THE APPLICANT.

TRANSFER FORMS ATTACHED.

THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE TRANSFER
FORMS MUST BE VERIFIED BY YOUR BANK.

IN CASE OF ANY TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED
STATEMENT MUST BE EXECUTED BY THE TRANSFEREE.

THIS LETTER OF CREDIT MAY NOT BE TRANSFERRED TO ANY PERSON WITH WHICH U.S.
PERSONS ARE PROHIBITED FROM DOING BUSINESS UNDER U.S. FOREIGN ASSETS CONTROL
REGULATIONS OR OTHER APPLICABLE U.S. LAWS AND REGULATIONS.

PARTIAL DRAWINGS ARE ALLOWED.

WE HEREBY AGREE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH. THE
TERMS OF THIS LETTER OF CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO US.

WE HEREBY ISSUE THIS STANDBY CREDIT IN YOUR FAVOR. IT IS SUBJECT TO THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION INTERNATIONAL
CHAMBER OF COMMERCE, PARIS, FRANCE PUBLICATION NO. 500) AND ENGAGES US IN
ACCORDANCE WITH THE TERMS THEREOF. THE NUMBER AND THE DATE OF OUR CREDIT AND THE
NAME OF OUR BANK MUST BE QUOTED ON ALL DRAFTS REQUIRED.

 

 

Authorized Signature



--------------------------------------------------------------------------------

New York, New York          2009

[BANK NAME]

[BANK ADDRESS]

ATTENTION: STANDBY LETTER OF CREDIT DEPARTMENT

RE: LETTER OF CREDIT NO.[                    ]

    ISSUED BY: [BANK NAME], NEW YORK.

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

[NAME OF TRANSFEREE]

[ADDRESS]

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ADVICE OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

YOURS VERY TRULY,

 

SIGNATURE OF BENEFICIARY

SIGNATURE GUARANTEED AND IS IN CONFORMITY TO THAT ON FILE WITH US AS TO SIGNER’S
AUTHORIZATION FOR THE EXECUTION OF THESE INSTRUMENTS.

 

BANK:  

 

BY:  

 

TITLE:  

THIS FORM MUST BE EXECUTED IN DUPLICATE.



--------------------------------------------------------------------------------

EXHIBIT E

Owner’s Initial Work

Pursuant to Article 50 of this lease, Owner agrees, at its sole cost and
expense, to perform the following work and installations in the Demised
Premises, all of which shall be of material, design, capacity, finish and color
adopted by Owner for the Building, unless otherwise indicated:

 

  1. Construct an installation in the Demised Premises in accordance with the
plan attached hereto as Exhibit E-l (the “Owner’s Initial Work Plan”) utilizing
the standard finishes adopted by Owner for the Building.

Note:

Tenant shall respond within three (3) Business Days to each request made by
Owner sent via email to (i) rperez@tradestation.com (Attention: Robert Perez,
Facilities Manager) and (ii) mstone@tradestation.com (Attention: Marc Stone,
General Counsel) for additional information necessary for Owner to complete the
Owner’s Initial Work. Each day beyond the expiration of such 3-Business Day
period that Tenant shall fail to provide the necessary information requested by
Owner shall constitute a day of Tenant’s Delay. In addition, if Tenant shall
fail to provide such necessary information beyond the date which is seven
(7) days after Owner’s request, then Owner may complete the work for which such
information was necessary, in the manner determined by Owner, provided that
Owner shall do so in a manner consistent with the Owner’s Initial Work Plan and
good construction practice.

 

- 33 -



--------------------------------------------------------------------------------

EXHIBIT E-l

Owner’s Initial Work Plan

[See Attached]



--------------------------------------------------------------------------------

LOGO [g46879ex1023_pg37.jpg]